 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                                 FOR THE DISTRICT OF OREGON

10   In re
                                                           Case No. 19-30223-tmb11
11   WESTERN COMMINICATIONS, INC.
                                                           SUPPLEMENTAL CERTIFICATE OF
12                                Debtor.                  SERVICE FOR EXPEDITED REQUEST
                                                           FOR PAYMENT OF BREAK-UP FEE
13                                                         FROM PROCEEDS OF BEND SALE
                                                           [ECF. No. 211]
14

15                  I hereby certify that I served the following on the parties indicated as "ECF" on

16   the attached List of Interested Parties by electronic means through the Court's Case

17   Management/Electronic Case File system on July 25, 2019. In addition, I served the parties

18   indicated as "Non-ECF” on the attached List of Interested Parties by the means indicated on

19   July 26, 2019. Further, I mailed the following document pursuant to FRBP 2002(a) to all

20   creditors and all parties as listed in the court’s records that were obtained on July 26, 2019, a

21   copy of which is attached hereto.

22
                    1.       Expedited Notice of Request for Payment of Break-Up Fee from
23
                             Proceeds of Bend Sale [ECF No. 211];
24

 Page 1 of 2 – CERTIFICATE OF SERVICE OF EXPEDITED REQUEST                              BLACK HELTERLINE LLP
 FOR PAYMENT OF BREAK-UP FEE FROM PROCEEDS OF BEND SALE                                    805 SW Broadway, Ste. 1900
                                                                                               Portland, OR 97205
 1647903                                                                                         (503) 224-5560
                         Case 19-30223-tmb11       Doc 213      Filed 07/26/19
 1   DATED this 26th day of July, 2019.

 2                                        BLACK HELTERLINE LLP

 3

 4                                        By: s/ Britta E. Warren
                                              Britta E. Warren, OSB No. 065441
 5                                            bew@bhlaw.com
                                              Fax: (503) 224-6148
 6                                            Of Attorneys for Rhode Island Suburban
                                              Newspapers, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 Page 2 of 2 – CERTIFICATE OF SERVICE OF EXPEDITED REQUEST                    BLACK HELTERLINE LLP
 FOR PAYMENT OF BREAK-UP FEE FROM PROCEEDS OF BEND SALE                          805 SW Broadway, Ste. 1900
                                                                                     Portland, OR 97205
 1647903                                                                               (503) 224-5560
                     Case 19-30223-tmb11      Doc 213    Filed 07/26/19
 1
                                LIST OF INTERESTED PARTIES
 2
                               In re Western Communications, Inc.
                         U.S. Bankruptcy Court Case No. 19-30223-tmbll
 3
                                        ECF PARTICIPANTS
 4
                                         (Sent July 25, 2019)
 5
            JONAS V. ANDERSON Jonas.v.anderson@usdoj.gov
 6          MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;
            spencer.fisher@tonkon.com
 7          SARAH FLYNN sarah.flynn@usdoj.gov
            ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com;
 8          spencer.fisher@tonkon.com
            KATHRYN PERKINS kathryn.e.perkins@usdoj.gov
 9          CRAIG G RUSSILLO crussillo@schwabe.com
            BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com
10          US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

11                                   NON-ECF PARTICIPANTS
                                        (Sent July 26, 2019)
12
                                  SECURED CREDITORS
13   Sandton Credit Solutions                U.S. Mail
     Master Fund 111, LP                     Email
14   16 West 46th St., 11th Floor            Facsimile
     New York, NY 10036-0000                 Hand Delivery/Courier
15   Email: summerst@lanepowell.com          Overnight Delivery

16   Hitachi Capital America Corp.                    U.S. Mail
     7808 Creekridge Circle, #250                     Email
17   Edina MN 55439                                   Facsimile
     Fax: 203-956-3103                                Hand Delivery/Courier
18                                                    Overnight Delivery

19   Imaging Financial Services, Inc.                 U.S. Mail
     POB 35701                                        Email
20   Billings MT 59107                                Facsimile
     Fax: 585-724-1089                                Hand Delivery/Courier
21                                                    Overnight Delivery

22

23

24


 Page 1 – LIST OF INTERESTED PARTIES                                          BLACK HELTERLINE LLP
 1647903                                                                        805 SW Broadway, Ste. 1900
                                                                                    Portland, OR 97205
                                                                                      (503) 224-5560
                      Case 19-30223-tmb11       Doc 213    Filed 07/26/19
 1
                                    PROPERTY TAXES
 2   Baker County Tax Collector               U.S. Mail
     1995 3rd St., #140                       Email
 3   Baker City, OR 97814                     Facsimile
     Email: ksavage@bakercounty.org           Hand Delivery/Courier
 4   Fax: 541-523-8352                        Overnight Delivery

 5   Curry County Tax Collector                  U.S. Mail
     POB 1568                                    Email
 6   Medford, OR 97501                           Facsimile
     Email: kolenj@co.curry.or.us                Hand Delivery/Courier
 7                                               Overnight Delivery

 8   Del Norte County Tax Collector              U.S. Mail
     981 H St., #150                             Email
 9   Crescent City, CA 95531-0000                Facsimile
     Fax: 707-464-7247                           Hand Delivery/Courier
10                                               Overnight Delivery

11   Deschutes County Tax Collector              U.S. Mail
     POB 7559                                    Email
12   1300 NW Wall St., #200                      Facsimile
     Bend, OR 97701                              Hand Delivery/Courier
13   Email: taxoffice@deschutes.org              Overnight Delivery
     Fax: 541-385-3248
14
     Tuolumne County Tax Collector               U.S. Mail
15   POB 3248                                    Email
     Sonora, CA 95370-3248                       Facsimile
16   Email: jbirtwhistle@co.tuolumne.ca.us       Hand Delivery/Courier
     Fax: 209-533-5653                           Overnight Delivery
17
     Union County Assessor/Tax Collector         U.S. Mail
18   1001 4th St., Suites A & B                  Email
     La Grande, OR 97850-0000                    Facsimile
19   Email: assessor@union-county.org            Hand Delivery/Courier
     Fax: 541-963-1079                           Overnight Delivery
20
     Yazoo County Tax Collector                  U.S. Mail
21   POB 108                                     Email
     Yazoo City, MS 39194-0000                   Facsimile
22   Fax: 662-746-2312                           Hand Delivery/Courier
                                                 Overnight Delivery
23

24


 Page 2 – LIST OF INTERESTED PARTIES                                     BLACK HELTERLINE LLP
 1647903                                                                   805 SW Broadway, Ste. 1900
                                                                               Portland, OR 97205
                                                                                 (503) 224-5560
                     Case 19-30223-tmb11     Doc 213   Filed 07/26/19
 1
                            TOP 20 UNSECURED CREDITORS
 2   Advantage Newspaper Consultants        U.S. Mail
     501-B Executive Place                  Email
 3   Fayetteville, NC 28305                 Facsimile
     Email: info@newspaperconsultants.com   Hand Delivery/Courier
 4   Fax: 910-323-9280                      Overnight Delivery

 5   Bank of America                            U.S. Mail
     800 Fifth Ave.                             Email
 6   Seattle, WA 98104                          Facsimile
     Fax: 704-386-1709                          Hand Delivery/Courier
 7         704-386-4578                         Overnight Delivery
           704-387-1868
 8
     Carter & Associates                        U.S. Mail
 9   POB 21444                                  Email
     El Cajon, CA 92021                         Facsimile
10   Email: dave@cartermediasearch.com          Hand Delivery/Courier
     Fax: 619-588-7306                          Overnight Delivery
11
     Century Washington Center Inc.             U.S. Mail
12   POB 700                                    Email
     Bend, OR 97709                             Facsimile
13   Email: info@fieldstonemanagement.com       Hand Delivery/Courier
                                                Overnight Delivery
14
     Davis Wright Tremaine LLP                  U.S. Mail
15   1201 3rd Ave., #2200                       Email
     Seattle, WA 98101-3045                     Facsimile
16   Email: juliespringer@dwt.com               Hand Delivery/Courier
     Fax: 503-778-5299                          Overnight Delivery
17
     Eastman Kodak Company Inc.                 U.S. Mail
18   343 State St.                              Email
     Rochester, NY 14650                        Facsimile
19   Fax: 585-724-1089                          Hand Delivery/Courier
                                                Overnight Delivery
20
     First Interstate Bank                      U.S. Mail
21   805 NW Bond St.                            Email
     Bend, OR 97703                             Facsimile
22   Fax: 503-499-5990                          Hand Delivery/Courier
                                                Overnight Delivery
23

24


 Page 3 – LIST OF INTERESTED PARTIES                                    BLACK HELTERLINE LLP
 1647903                                                                  805 SW Broadway, Ste. 1900
                                                                              Portland, OR 97205
                                                                                (503) 224-5560
                      Case 19-30223-tmb11   Doc 213   Filed 07/26/19
 1
     Grove Mueller Swank PC                                 U.S. Mail
     POB 2122                                               Email
 2
     Salem, OR 97308-2122                                   Facsimile
     Email: info@gmscpa.com                                 Hand Delivery/Courier
 3
                                                            Overnight Delivery
 4
     Harrigan Price Fronk & Co. LLP                         U.S. Mail
 5   2796 NW Clearwater Dr.                                 Email
     Bend, OR 97703-7008                                    Facsimile
 6   Email: brown@bendcpa.com                               Hand Delivery/Courier
     Fax: 541-388-1124                                      Overnight Delivery
 7
     Homeland Fireworks Inc                                 U.S. Mail
 8   POB 7                                                  Email
     Jamieson, OR 97097                                     Facsimile
 9   Email: mikeeicher@homelandfireworks.com                Hand Delivery/Courier
                                                            Overnight Delivery
10
     Journal Graphics Inc                                   U.S. Mail
11   2840 NW 35th Ave.                                      Email
     Portland, OR 97210                                     Facsimile
12   Email: ar@journalgraphics.com                          Hand Delivery/Courier
     Fax: 503-790-9043                                      Overnight Delivery
13
     Karnopp Petersen LLP                                   U.S. Mail
14   1201 NW Wall St., #300                                 Email
     Bend, OR 97701-1957                                    Facsimile
15   Email: jjn@karnopp.com                                 Hand Delivery/Courier
     Fax: 541-388-5410                                      Overnight Delivery
16
     Newscycle Solutions Inc.                               U.S. Mail
17   POB 851306                                             Email
     Minneapolis, MN 55485-1306                             Facsimile
     Email: newscycle.renewals@newscyclesolutions.com       Hand Delivery/Courier
18
     Fax: 651-639-0306                                      Overnight Delivery
19
     Oregon Web Press Inc.                                  U.S. Mail
20   263 29th Ave., SW                                      Email
     Albany, OR 97322                                       Facsimile
21   Email: n.king@oregonwebpress.com                       Hand Delivery/Courier
     Fax: 541-926-1515                                      Overnight Delivery
22
     Pacific Power Inc                                      U.S. Mail
23   POB 26000                                              Email
     Portland, OR 97256                                     Facsimile
24   Email: CCCom2@pacificorp.com                           Hand Delivery/Courier
                                                            Overnight Delivery

 Page 4 – LIST OF INTERESTED PARTIES                                                BLACK HELTERLINE LLP
 1647903                                                                              805 SW Broadway, Ste. 1900
                                                                                          Portland, OR 97205
                                                                                            (503) 224-5560
                       Case 19-30223-tmb11              Doc 213   Filed 07/26/19
 1
     Page Cooperative Inc.                                 U.S. Mail
     700 American Ave., #101                               Email
 2
     King of Prussia, PA 19406                             Facsimile
     Email: info@pagecooperative.com                       Hand Delivery/Courier
 3
     Fax: 610-687-2147                                     Overnight Delivery
 4
     Sacramento Bee                                        U.S. Mail
 5   c/o Paul J. Pascuzzi Felderstein Fitzgerald           Email
      Willoughby & Pascuzzi LLP                            Facsimile
 6   400 Capitol Mall, #1750                               Hand Delivery/Courier
     Sacramento, CA 95814                                  Overnight Delivery
 7   Email: ppascuzzi@ffwplaw.com

 8   Southern Lithoplate Inc.                              U.S. Mail
     POB 741887                                            Email
 9   Atlanta, GA 3037 4                                    Facsimile
     Email: arpayments@slp.com                             Hand Delivery/Courier
10   Fax: 919-556-1977                                     Overnight Delivery

11   Sun Chemical Inc                                      U.S. Mail
     POB 2193                                              Email
12   Carol Stream, IL 60132-2193                           Facsimile
     Email: collections.sbs@sunchemical.com                Hand Delivery/Courier
13   Fax: 866-535-1846                                     Overnight Delivery

14   United Way of Deschutes County                        U.S. Mail
     POB 5969                                              Email
15   Bend, OR 97708                                        Facsimile
     Email: info@deschutesunitedway.org                    Hand Delivery/Courier
16                                                         Overnight Delivery

17                                                 OTHER
     Andrews McMeel Universal                              U.S. Mail
18   Andrews McMeelsynd/Universal Uclick                   Email
     POB 843345                                            Facsimile
19   Kansas City, MO 64184-3345                            Hand Delivery/Courier
     Fax: 800-943-9831                                     Overnight Delivery
20

21   VIA FIRST CLASS MAIL:

22                         See attached Creditor Matrix dated July 26, 2019.

23

24


 Page 5 – LIST OF INTERESTED PARTIES                                               BLACK HELTERLINE LLP
 1647903                                                                             805 SW Broadway, Ste. 1900
                                                                                         Portland, OR 97205
                                                                                           (503) 224-5560
                      Case 19-30223-tmb11           Doc 213    Filed 07/26/19
Label Matrix for local noticing              CBRE, Inc.                                         Compass Commercial Real Estate Svcs
0979-3                                       Jason Green                                        Graham Dent
Case 19-30223-tmb11                          1300 SW 5th Ave #3000                              600 SW Columbia St
District of Oregon                           Portland, OR 97201-5637                            Bend, OR 97702-1099
Portland
Fri Jul 26 10:36:49 PDT 2019
Dirks, Van Essen, Murray & April             Grove, Mueller & Swank, P.C.                       John J. Howard and Associates
Attn: Phillip Murray                         Attn: Devan W. Esch                                1207 Adams Ave
119 E Marcy St #100                          475 Cottage St NE #200                             La Grande, OR 97850-2607
Santa Fe, NM 87501-2092                      Salem, OR 97301-3814


ODR Bkcy                                     Pacific Ocean Properties Real Estate               The Mountain Group
955 Center St NE                             555 US Hwy 101 S                                   c/o Kevin C. Adams
Salem, OR 97301-2555                         Crescent City, CA 95531-4415                       Managing Director
                                                                                                POB 453
                                                                                                Camp Sherman, OR 97730-0453

Western Communications, Inc.                 1050 SW 6th Ave. #700                              123Rf LLC
POB 6020                                     Portland, OR 97204-1160                            220 N Green St
Bend, OR 97708-6020                                                                             Chicago, IL 60607-1702



29th District Agricultural Ass. Inc          981 H STREET, SUITE 150                            AAA Backflow Prevention Services
220 Southgate Dr                             981 H STREET, SUITE 150                            4949 E Nadotti Rd
Sonora, CA 95370-5054                        CRESCENT CITY, CA 95531-3415                       Stockton, CA 95215-2028



AMG Parade                                   AP Management                                      AT & T Inc
POB 910682                                   Baker Tower                                        POB 5014
Dallas TX 75391-0682                         POB 871796                                         Carol Stream, IL 60197-5014
                                             Vancouver, WA 98687-1796


Aaron Akbar                                  Abigail Simon                                      Accu Weather Inc
20584 Conifer Ave                            POB 5743                                           385 Science Park Rd
Bend, OR 97702-2778                          Eureka, CA 95502-5743                              State College, PA 16803-2286



Accu-Shred Inc                               AdPiler                                            Adam Vancleave
3412 Hwy 30                                  Meus Campus BV                                     97854 Titus Ln
La Grande, OR 97850-5380                     Herenweg 48                                        Brookings, OR 97415-9409
                                             8023DB Zwolle
                                             THE NETHERLANDS

Adam Vandegriff                              Adam Wruck                                         Advanced Medical Intervention
1260 NE 8th St                               2728 NW Scandia Loop                               National Medical Services Inc.
Bend, OR 97701-4471                          Bend, OR 97703-8643                                Accounting Office
                                                                                                8408 Thoroughbred St
                                                                                                Alta Loma, CA 91701-1939

Advantage Newspaper Consultants              Adventist Health                                   Aetna Behavioral Health LLC
501-B Executive Place                        14542 Lolly Ln                                     POB 783791
Fayetteville, NC 28305-5391                  Sonora, CA 95370-9226                              Philadelphia, PA 19178-3791



                                      Case 19-30223-tmb11            Doc 213        Filed 07/26/19
Affinitycare Inc                     Airborne Security Patrol Inc                  Airfilco Inc
1275 Ramsey St #100                  6885 Luther Dr Ste G                          415 N. Tillamook
Shakopee, MN 55379-3135              Sacramento, CA 95823-1826                     Portland, OR 97227-1823



Alan Nelson                          Aldrich Benefits LP                           Alejandra Villagra
61909 Dobbin Court                   AKT Benefit Advisors                          2745 NE Sycamore Ct
Bend, OR 97702-9537                  680 Hawthorne Ave SE Ste 140                  Bend, OR 97701-6431
                                     Salem, OR 97301-0041


Alex McCool                          Alex McCool                                   Alexander Maclean
11660 Mayfield Ave Unit 201          28699 Roelker Rd.                             211 N Shepherd St Apt D
Los Angeles, CA 90049-5731           Wright City, MO 63390-3746                    Sonora, CA 95370-5670



Alexis Mcintosh                      Alfred Sisk                                   Alia Graves
20225 Jonathon Ct                    910 NE Snowberry St                           97925 Holly Lane
Bend, OR 97703-8764                  Prineville, OR 97754-9131                     Brookings, OR 97415-9549



Alicia Dame                          Alise Andrews                                 All Martin Garage Doors
10680 Jim Brady Rd                   2711 Sanctuary Dr                             POB 7017
Tuolumne, CA 95379                   Bullhead City, AZ 86442-8445                  Brookings, OR 97415-0357



All Pack Company Inc                 All Star Labor and Staffing Inc               Allegiance Benefit Plan Mgmt Inc
718 Arrow Grand Circle               1269 NW Wall St                               Attn: Darla Brown
Covina, CA 91722-2147                Bend, OR 97703-1936                           POB 4346
                                                                                   Missoula, MT 59806-4346


Allen Boyd                           Allen’s Mobile Locksmithing                   Alliance For Audited Media
530 Velopa Ct                        POB 142                                       POB 74008818
Brookings, OR 97415-9047             Twain Harte, CA 95383-0142                    Chicago, IL 60674-8818



Allie Colosky                        Alma Frawley                                  Alyshia Hill-Valdez
19529 134th Ave SE                   POB 247                                       POB 1617
Renton, WA 98058-7785                Groveland, CA 95321-0247                      La Pine, OR 97739-1617



Alyssa Leslie                        Amanda Fredrick                               Amanda Weisbrod
1914 2nd St #1                       705 Division Ave                              1420 Y Ave
La Grande, OR 97850-1669             La Grande, OR 97850-2345                      La Grande, OR 97850-3640



AmeriTitle, Inc.                     Amerifcan Express                             Amerititle Inc.
345 SE Third Street                  World Financial Center                        Attn: Accts Receivable
Suite 2                              200 Vesey St                                  345 SE Third
Bend, OR 97702-1665                  New York, NY 10285-1000                       Bend, OR 97702-1665

                              Case 19-30223-tmb11         Doc 213      Filed 07/26/19
Amy Husted                                   Amy Simmons                                  Anderson Auto Body & Restoration
5063 SW Highway 97 Spc 19                    1034 S Main St                               14987 Camage Ave.
Redmond, OR 97756-9601                       Union, OR 97883-9645                         Suite D
                                                                                          Sonora, CA 95370-9287


Anderson Landscaping                         Andras Mihaly                                Andrea Kratville
18850 Rugged Trail Rd                        1748 NE Meerkat Ave                          10781 Buena Oaks Ct
Sonora, CA 95370-9337                        Bend, OR 97701-6482                          Sonora, CA 95370-8052



Andrew Jordan                                Andrew Tullis                                Andrews Mcmeel Universal
7037 N Denver Ave.                           61717 Darla Place                            Andrews Mcmeelsynd/Universal Uclick
Portland, OR 97217-5621                      Bend, OR 97702-9581                          POB 843345
                                                                                          Kansas City, MO 64184-3345


Andy Cohen                                   Andy Tullis Photo                            Andy Zeigert
POB 1253                                     61717 Darla Pl                               647 SE Glencoe Place
Mi Wuk Village, CA 95346-1253                Bend, OR 97702-9581                          Bend, OR 97702-1695



Angel Brewer                                 Anna Stevens                                 Anna Stevens
14603 Wollam Rd                              3334 Payne Rd.                               517 Oak St.
Brookings, OR 97415-9365                     Medford, OR 97504-9407                       Medford, OR 97501-2451



Anna Stevens Trust                           Anne McLaughlin                              Anne Ranney
517 Oak St.                                  18041 Clouds Rest Rd                         602 Easy St #D
Medford, OR 97501-2451                       Soulsbyville, CA 95372-9788                  Brookings, OR 97415-9198



Annie Moss                                   Annie Moss                                   Anthony Blackburn
1808 NE Rosa Park Way                        1808 NE Rosa Parks Way                       837 Arnold Drive
Portland, OR 97211-5343                      Portland, OR 97211-5343                      #400
                                                                                          Martinez, CA 94553-6627


Antonio Carrera-Garcia                       Applied Industrial Tech Inc                  Aramark Refreshment Services
12944 SW Cinder Dr                           POB 100538                                   41460 Christy St
Terrabonne, OR 97760-9313                    Pasadena, CA 91189-0538                      Fremont, CA 94538-5105



Aramark Uniform Services Inc                 Arros Electric Inc                           Associated Press
115 N. First Street                          1472 Auburn Ave                              POB 414212
Burbank , CA 91502-1856                      Baker City, OR 97814-3908                    Boston, MA 02241-4212



Association Of Free Community Paper          Athlon Media Group                           Audrey Love
135 Old Cove Rd.                             POB 306106                                   1902 3rd St, Apt 204
Suite 210                                    Nashville, TN 37230-6106                     La Grande, OR 97850-2250
Liverpool, NY 13090-3775

                                      Case 19-30223-tmb11           Doc 213   Filed 07/26/19
Austin Peters                       Auto Care Inc                                   Avis Rent A Car Systems Inc
2002 SW Canyon Dr #6                61343 S. Hwy 97                                 7876 Collections Center Dr
Redmond, OR 97756-8961              Bend, OR 97702-2105                             Chicago, IL 60693-0001



Avista Utilities Inc                B N E Plastic Products Inc                      BMI Imaging Systems Inc
1411 E Mission Ave                  205 Collie Rd                                   1115 E Arques Ave
Spokane, WA 99252-0001              Calhoun, LA 71225-9552                          Sunnyvale, CA 94085-3941



BMS Technologies                    Baker City Copy Ship and Mail Inc               Baker County Sheriff’s Office
1036 SE Paiute Way                  2101 Main St Ste 111                            3410 K St
Bend, OR 97702-1658                 Baker City, OR 97814-2676                       Baker City, OR 97814-1351



Baker County Tax Collector          Baker County Unlimited                          Baker Mat Club
1995 3rd St. Ste 140                490 Campbell St                                 C/O Brandon Young Bhs
Baker City, OR 97814-3313           Baker City, OR 97814-2206                       2500 E Street
                                                                                    Baker City, OR 97814-1539


Baker Physical Therapy              Baker Sanitary Service Inc                      Band-It Rubber Company
3950 17th St                        POB 169                                         1711 Delilah St
Ste B                               Baker City, OR 97814-0169                       Corona, CA 92879-1865
Baker City, OR 97814-1300


Bank of America                     Barbara Micheli                                 Barry Electric Inc
800 Fifth Ave.                      POB 3459                                        22240 Fortuna Mine Rd
Seattle, WA 98104-3185              Sonora, CA 95370-3459                           Sonora, CA 95370-7516



Bart McGuire                        Barton Clements                                 Barz Adventures Inc
POB 518                             2575 NE Community Ln                            3811 Bee Caves Rd Ste 209
Frisco, CO 80443-0518               Bend, OR 97701-6628                             Austin, TX 78746-6459



Becky Stovall                       Belinda Keck                                    Bell Hardware of Bend
1610 SW Mountain View Dr            60901 Brosterhous Rd #755                       528 Main St
Madras, OR 97741-9015               Bend, OR 97702-9769                             Klamath Falls, OR 97601-6087



Bellatrix Systems Inc               Ben Anderson                                    Bend Garbage and Recycling
1015 SW Emkay Dr                    20930 Arid Ave                                  POB 504
Bend, OR 97702-1010                 Bend, OR 97703-8924                             Bend, OR 97709-0504



Bend Heating & Sheet Metal          Bend Lock & Safe Inc                            Bend Oil Company Inc
61540 American Lane                 204 NE Franklin Ave                             913 NE 1st St.
Bend, OR 97702-9595                 Bend, OR 97701-4916                             Bend, OR 97701-4660



                             Case 19-30223-tmb11            Doc 213     Filed 07/26/19
Bend Patrol Services                       Bend Police Department                        Bend Rubber Stamp and Printing
POB 1374                                   555 NE 15th St                                POB 5213
Bend, OR 97709-1374                        Bend, OR 97701-4400                           Bend, OR 97708-5213



Bendbroadband Inc                          Bendbroadband Inc                             Bendtel Inc
63090 Sherman Rd.                          Dept 0012                                     POB 356
Bend OR 97703-5750                         Palatine, IL 60055-0012                       Bend, OR 97709-0356



Benjamin Abbas                             Bernise Boyer                                 Beverly Woodland
1000 NE Butler Market Rd., 19              66572 Ponderosa Loop                          POB 1042
Bend, OR 97701-8807                        Bend, OR 97703-9134                           Tuolumne, CA 95379-1042



Bi Mart Inc                                Bill Mintiens                                 Billie Popkoff
POB 2310                                   8592 Red Wing Lane                            POB 2267
Eugene, OR 97402-0199                      Redmond, OR 97756-7356                        Terrebonne, OR 97760-2267



Black Distributing Inc                     Blue Mountain Auto Parts                      Blue Mountain Bottled Water Inc
POB 697                                    1104 Jefferson Ave.                           POB 306
Baker City, OR 97814-0697                  La Grande, OR 97850-2696                      Cove, OR 97824-0306



Blue Water Plumbing and Water LLC          Bob Holton                                    Boileau Arlene
9412 SW Copper Rd                          23795 Rusty Spur Rd                           POB 150
Powell Butte, OR 97753-5323                Sonora, CA 95370-8328                         Warm Springs, OR 97761-0150



Bonny Tuller                               Bottcher America Corporation                  Boyd Allen
2768 NE Mesa Ct                            POB 644956                                    530 Velopa Court
Bend, OR 97701-8263                        Pittsburgh, PA 15264-4956                     Brookings, OR 97415-9047



Brainworks                                 Branden Hensel                                Breen Electric Inc
100 S Main Street                          105 Humboldt St                               301 SE Airpark
Sayville NY 11782-3148                     Crescent City, CA 95531-9127                  Bend, OR 97702-2447



Brenda Bonney                              Brenda Miller                                 Bret Jackson
62223 Starr Lane                           1160 NW Redfield Cir                          21273 Capella Pl
La Grande, OR 97850-5367                   Bend, OR 97703-5444                           Bend, OR 97702-1686



Brian McElhiney                            Brian Todd                                    Bridget McGinn
141 NW Portland Ave Apt 7                  23460 Porcina Way                             2015 NE Jackson Ave
Bend, OR 97703-1861                        Columbia, CA 95310-9715                       Bend, OR 97701-6618



                                    Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Broken Top Club & Resturant                  Brown & Brown Northwest                       Brown’s Basics Bakery & Eatery
62000 Broken Top Dr                          POB 29018                                     909 Armour St
Bend, OR 97702-1040                          Portland, OR 97296-9018                       Bend, OR 97702-1489



Bryant Anderson                              Bryant Anderson III                           Bryce Fuller
645 Hamilton Ave                             645 Hamilton Ave                              63590 Cricket Wood Rd.
Crescent City, CA 95531-2114                 Crescent City, CA 95531-2114                  Bend, OR 97701-9748



Burns Refuse Inc                             Butte Enterprises Inc                         C & K Market Inc.
POB 608                                      POB 1613                                      850 O’Hare Pkwy
Tuolumne, CA 95379-0608                      Redmond, OR 97756-0511                        Medford, OR 97504-7720



C & S Fire Safe Services                     C Renner Petroleum Inc                        CNPA Services Inc.
4019 Hooker Rd                               POB 35                                        2701 K St.
Roseburg, OR 97470-1170                      Crescent City, CA 95531-0035                  Sacramento, CA 95816-5131



CWCMA                                        Cagle Cartoons                                California Dept of Motor Vehicles
123 Sequoia Glen Ln                          POB 22342                                     POB 942894
Novato, CA 94947-5181                        Santa Barbara CA 93121-2342                   Sacramento, CA 94294-0001



California Dept of Tax and Fee Adm.          California Newspaper Publishers               California State Disbursement Unit
450 N St.                                    Association Inc                               POB 989067
Sacramento, CA 95814-4311                    2701 K Street                                 West Sacramento, CA 95798-9067
                                             Sacramento, CA 95816-5131


Cam Credits Inc                              Cameron Alford                                Candice Kendall
POB E                                        2045 NE Linnea Dr., Apt. 202                  POB 3811
La Grande, OR 97850-0320                     Bend, OR 97701-7444                           Sonora, CA 95370-3811



Candra Manthey                               Canon Financial Services Inc                  Canon Financial Services, Inc.
14540 Stone Lane                             14904 Collections Center Dr                   158 Gaither Dr #200
Sonora, CA 95370-9276                        Chicago, IL 60693-0149                        Mt. Laurel, NJ 08054-1716



Canon Solution                               Carbon Copy Inc                               Carl Dutli
15955 Alton Parkway                          559 Main St                                   545 NE 7th St
Irvine CA 92618-3731                         Placerville, CA 95667-5609                    Prineville, OR 97754-3106



Carol Dupuis                                 Carol Intrieri                                Carole Derose La Rosa LLC
438 NW 19th St. Unit 1                       20714 Snow Peaks Drive                        2763 NW Crossing Dr
Redmond, OR 97756-8963                       Bend, OR 97701-8027                           Bend, OR 97703-6793



                                      Case 19-30223-tmb11         Doc 213      Filed 07/26/19
Carole Walker                                   Carter & Associates                        Cascade Belting and Industrial Sup
POB 4083                                        POB 21444                                  POB 1115
Sonora, CA 95370-4083                           El Cajon, CA 92021-0991                    Redmond, OR 97756-0217



Cascade Disposal                                (p)CASCADE NATURAL GAS                     Cascade Office Supply Inc
1300 SE Wilson Ave                              PO BOX 5600                                63011 Plateau Dr, Ste1
Bend, OR 97702-1450                             BISMARK ND 58506-5600                      Bend, OR 97701-4771



Cascade Transport Inc                           Casey Crowley                              Cass Newland
POB 1128                                        2219 2nd St Apt #1                         2990 NE Saber Dr
Bend, OR 97709-1128                             Baker City, OR 97814-2659                  Bend, OR 97701-6499



Catherine Holaday                               Cathleen Lamb                              Cathryn Hardman
1400 Glenwood Dr                                96465 Coverdell Rd #46                     3672 SE Tillamook Loop
Brookings, OR 97415-8166                        Brookings, OR 97415-8156                   Prineville, OR 97754-9639



Cayce Bailey                                    Central Heating and Air                    Central Oregon Assn of Realtors Inc
2108 N Maple St                                 1163 Mill Villa Ct.                        2112 NE 4th St
La Grande, OR 97850-3758                        Sonora, CA 95370-4861                      Bend, OR 97701-3823



Central Oregon Builders Assn.                   Central Oregon Roofing Inc.                Centro Information Systems Inc
1051 NE 4th St                                  63291 Nels Anderson Rd                     POB 186
Bend, OR 97701-4536                             Bend, OR 97701-5741                        Bend, OR 97709-0186



Century Washington Center Inc                   Centurylink                                Certified Folder Display Service
c/o Fieldstone Management                       POB 91155                                  1120 Joshua Way
563 SW 13th St., #101                           Seattle, WA 98111-9255                     Vista, CA 92081-7894
Bend, OR 97702-3156


Charles Green                                   Chartbeat Inc                              Charter Communications Inc
709 Picasso Picture Ct                          826 Broadway 6th Floor                     9335 Prototype Dr
North Las Vegas, NV 89081-3093                  New York, NY 10003-4826                    Reno, NV 89521-8992



Chatterbox                                      Chere Blancarte                            Cheri Griffith
222 Burnswick Blvd Montreal QC H9R 1A6          150 Chicama Place                          POB 108
CANADA                                          Crescent City, CA 95531-5933               Brookings, OR 97415-0010



Cheryl Christian                                Chesters Thriftway                         Chimney Kraft - Buy The Fire Inc.
70708 Valley View Rd. #188                      631 W Main St                              700 Northcrest Dr Ste E
Elgin, OR 97827-8242                            John Day, OR 97845-2094                    Crescent City, CA 95531-2330



                                         Case 19-30223-tmb11         Doc 213   Filed 07/26/19
Chris Downard                         Chris Menzel                                  Christian Sutton
POB 7797                              1839 NE 8th                                   5435 Lake Earl Dr
Brookings, OR 97415-0369              Bend, OR 97701-4132                           Crescent City, CA 95531-9739



Christina Scott                       Christine Collins                             Christopher Charles
1706 Washington Ave                   2310 East St                                  61000 Brosterhous Rd. Unit 537
Baker City, OR 97814-2738             Baker City, OR 97814-2845                     Bend, OR 97702-9420



Cindy Vosburg                         Circulation Verification Inc                  City of Baker City
195 Kim Way                           22166 Old Big Bend Rd Ste 210                 POB 650
Crescent City, CA 95531-9636          St Louis, MO 63122-6836                       Baker City, OR 97814-0650



City of Bend                          City of Brookings                             City of Crescent City
PO Box 431                            898 Elk Dr                                    377 J St
Bend, OR 97709-0431                   Brookings, OR 97415-9699                      Crescent City, CA 95531-4008



City of Gold Beach                    City of La Grande                             City of La Pine
29592 Ellenburg Ave                   PO Box 670                                    POB 2460
Gold Beach, OR 97444-6700             La Grande, OR 97850-0670                      16345 Sixth Street
                                                                                    La Pine, OR 97739-7517


City of Lagrande                      City of Madras                                City of Redmond
Attn: Kim Emerson                     125 S.W. E St.                                411 SW 9th St
Box 670                               Madras, OR 97741-1346                         Redmond, OR 97756-2213
Lagrande, OR 97850-0670


City of Sonora                        Cityspark Inc                                 Cityxpress Ltd
94 N Washington St                    1737 E. Imperial Park Sq.                     1755 West Broadway Ste 200
Sonora, CA 95370-4799                 Salt Lake City, UT 84106-5104                 Vancouver BC, V6J 4S5
                                                                                    CANADA


Clarinda Simpson                      Clark Pest Control Inc                        Classic Automation LLC.
130 NE 6th St. Unit 15                POB 1480                                      800 Salt Rd.
Bend, OR 97701-5112                   Lodi, CA 95241-1480                           Webster, NY 14580-9666



Claudia Elliott                       Clifford Grube & Anne Grube                   Coastal Heating and Air
430 Maple St.                         20943 King Hezekiah Way                       POB 1021
Brookings, OR 97415-9621              Bend, OR 97702-2818                           Brooking, OR 97415-0025



Cody Dickerson                        Cody Hooper                                   Cody Marletto
103 Depot St. #9                      1028 SE Leonel Ln                             31865 SE 27th St
La Grande, OR 97850-2670              Bend, OR 97702-3697                           Bend, OR 97701



                               Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Cole Information Services Inc               Cole Parmer Instrument Company               Comcast Cable
POB 77009                                   13927 Collections Center Dr                  Attn: A. Digregorio
Cleveland, OH 44194-7009                    Chicago, IL 60693-0001                       20th Floor 1701 JFK Blvd
                                                                                         Philadelphia, PA 19103-2858


Commute Options For Central Oregon          Connie Charles                               Connie Gehring
50 SW Bond St Ste 4                         61000 Brosterhous Rd. Unit 537               2148 NW Awbrey Rd
Bend, OR 97702-1699                         Bend, OR 97702-9420                          Bend, OR 97703-1217



Connie Looney                               Connor Cutler                                Conrad Moen
61504 SW Milo Ave                           1106 N Ave                                   2148 NW Awbrey Rd.
Bend, OR 97702-2005                         La Grande, OR 97850-2462                     Bend, OR 97703-1217



Consolidated Electrical Dist. Inc.          Consolidated Towing Inc.                     Continuant Inc
POB 398855                                  1000 SE 9th St                               5050 20th St East
San Francisco, CA 94139-8855                Bend, OR 97702-2247                          Fife, WA 98424-1917



Coos Curry Electric Coop                    Copiers Northwest Inc                        Corbynite Printing and Design
POB 1268                                    601 Dexter Ave N                             2023 NW Shiraz Ct
Port Oxford, OR 97465-1268                  Seattle, WA 98109-4712                       Bend, OR 97703-2184



Corey Bock                                  Cortni Dietz                                 Costco HRS USA
9800 Whiskey Creek Rd                       4838 E. Kentucky Ave., Unit B                999 Lake Drive
Tillamook, OR 97141-8312                    Denver, CO 80246-2242                        Issaquah, WA 98027-5367



Costco-Childrens Miracle Network            County of Del Norte                          Court Ordered Debt Collections
205 West 700 South                          Environmental Health                         Franchise Tax Board
Salt Lake City, UT 84101-2715               981 H St Ste 110                             POB 1328
                                            Crescent City, CA 95531-3415                 Rancho Cordova, CA 95741-1328


Craig Anderson                              Craig G. Russillo                            Creators Syndicate Inc
18850 Rugged Trail Rd                       1211 SW 5th Avenue, 19th floor               737 3rd St.
Sonora, CA 95370-9337                       Portland, OR 97204-3735                      Hermosa Beach, CA 90254-4714



Credit Associates Inc                       Crescent Ace Hardware Inc                    Crescent City Del Norte Chamber
POB 39                                      840 E. Washington Blvd                       of Commerce
Bend, OR 97709-0039                         Crescent City, CA 95531-8359                 1001 Front St.
                                                                                         Crescent city, CA 95531-4133


Crescent City Glass                         Crescent City Water Dept                     Crescent Electric Inc
1417 Northcrest Dr                          377 J St                                     2655 Lake Earl Dr 1
Crescent City, OR 95531-2324                Crescent City, CA 95531-4008                 Crescent City, CA 95531-7450



                                     Case 19-30223-tmb11         Doc 213     Filed 07/26/19
Curry County Finance Dept.           Curry County Tax Collector                  Curry General Hospital
94235 Moore St Ste #125              POB 1568                                    94220 4th St
Gold Beach, OR 97444-9704            Medford, OR 97501-0118                      Gold Beach, OR 97444-7772



Curry Transfer & Recycling           Custom Dezign Graphics                      Cynthia Yacovetti
A Waste Connections Company          837 3rd St                                  10315 Preston Lane Apt 201
POB 60248                            Crescent City, CA 95531-4318                Jamestown, CA 95327-9278
Los Angeles, CA 90060-0248


Dakota Bigos                         Damian Fagan                                Dan Boyd
2977 SW 42nd St                      20574 Cambridge Ct                          19865 Arrow Wood Dr
Redmond, OR 97756-0279               Bend, OR 97702-9468                         Bend, OR 97702-9054



Dan Young                            Dana Pennisi                                Danielle E. Nichols
POB 1863                             6996 Bluebelle Way                          Wrangler Dani Corp
Redmond, OR 97756-0541               Springfield, OR 97478-7341                  63110 Don Jr. Lane
                                                                                 Bend, OR 97701-9738


Daquon Dyer                          Darlene Parr                                Databar Incorporated
2323 NW Savier St #205               445 NE Emerson Ave                          2908 Meridian E Ste 201
Portland OR 97210-2387               Bend, OR 97701-4940                         Edgewood, WA 98371-2192



Dave Trussell                        David Delonge                               David Haffey
POB 1417                             POB 2061                                    Fine Jewelry
Redmond, OR 97756-0400               Brookings, OR 97415-0302                    585 SW 6th St
                                                                                 Redmond, OR 97756-2736


David Jasper                         David Jeffcoat                              David Jones
61084 Borden Dr                      140 Modoc St.                               Charmy S Army
Bend, OR 97702-3021                  Crescent City, CA 95531-2929                208 Leghrand Court
                                                                                 League City, TX 77573-9311


David Lovell                         David P. Hamilton                           David Troehler
630 Fleet St POB 568                 Oregon Trail Service Company                2861 Morris Ave
Brookings, OR 97415-0049             2991 6th Street                             Clovis, CA 93611-3442
                                     Baker City, OR 97814-1503


David Wray                           Davinee Hiner                               Davis Shows Northwest
418 E. Queen Isabella Blvd           2604 12Th                                   57294 Tygh Valley Rd
Port Isabel, TX 78578-2411           Baker City, OR 97814-1702                   #4
                                                                                 Tygh Valley, OR 97063-8720


Davis Wright Tremaine LLP            Davis Wright Tremaine LLP                   De Lage Landen Financial Services
920 Fifth Ave #3300                  Joe Van Leuven                              1111 Old Eagle School Road
Seattle WA 98104-1610                1300 SW 5th Avenue                          Wayne, PA 19087-1453
                                     Suite 2400
                                     Portland, OR 97201-5610
                              Case 19-30223-tmb11          Doc 213   Filed 07/26/19
De Lage Landen Inc                          Dean Greenough                                    Dean Guernsey
POB 41602                                   20428 Steamboat                                   60961 Garnet St
Philadelphia, PA 19101-1602                 Bend, OR 97702-9485                               Bend, OR 97702-9032



Deanna Enger                                Deborah Coffman                                   Deborah Feldmann
1924 NW Maple Pl                            19638 Blue Sky Lane                               12478 SW Paninisula Dr
Redmond, OR 97756-0307                      Bend, OR 97702-3144                               Terrebonne, OR 97760-9060



Deborah Jacobs                              Deborah Richardson                                (p)DEL NORTE COUNTY TAX COLLECTOR’S OFFICE
21695 Boones Borough Dr                     21570 Mcgilvray Rd                                981 H STREET SUITE 150
Bend, OR 97701-8820                         Bend, OR 97702-2018                               CRESCENT CITY CA 95531-3415



Del Norte Office Supply Inc                 Del Norte Solid Waste Management                  Del Norte Superior Court
240 I St                                    1700 State St                                     450 H St. Rm 209
Crescent City, CA 95531-4379                Crescent City, CA 95531-9282                      Crescent City, CA 95531-4090



Delta Management Associates                 Dena Derose                                       Denise Costa
POB 9242                                    61294 SW Brookside Loop                           20451 Timberline Court
Chelsea, MA 02150-9242                      Bend, OR 97702-1930                               Bend, OR 97702-9304



Denise Duval                                Denise Eldred                                     Denise Scott
2350 SW Indian Ave                          61061 Targee Dr                                   24216 Appaloosa Way
Redmond, OR 97756-8090                      Bend, OR 97702-9118                               Sonora, CA 95370-9547



Department of Consumer & Business           Department of Economics                           Derek Rosen
350 Winter St Ne                            Attn: Tim Duy                                     POB 58
2nd Floor                                   1285 University of Oregon                         Murphys, CA 95247-0058
Salem, OR 97301-3875                        Eugene, OR 97403-1285


Derek Wiley                                 Deschutes County Historical Society               Deschutes County Sheriff Office
645 Judson St Se                            129 NW Idaho Ave                                  63333 Hwy 20 West
Salem, OR 97302-3735                        Bend, OR 97703-2602                               Bend, OR 97703-8094



Deschutes County Tax Collector              Deschutes Couty                                   Deschutes Plumbing Company Inc.
POB 7559                                    1300 NW Wall St., Ste. 200                        61535 S Hwy 97 #9-233
1300 NW Wall St. Suite 200                  Bend, OR 97703-1960                               Bend, OR 97702-2156
Bend, OR 97703-1960


Destino International Inc                   Devi Mathson                                      Dex Media
434 N Canal St.                             706 D Ave.                                        POB 619810
Suite 3                                     La Grande, OR 97850-1152                          Dfw Airport, TX 75261-9810
South San Francisco, CA 94080-4667

                                     Case 19-30223-tmb11          Doc 213         Filed 07/26/19
Dexyp                                 Diane Baker                                 Diane Meranda
POB 79167                             1686 NE Eastwood Dr                         122 Little Johns Creek Dr
Phoenix, AZ 85062-9167                Bend, OR 97701-4158                         Oakdale, CA 95361-4190



Dick Mason                            Digital Dolphins Supplies                   Display It Big
708 Aquarius Way                      811 N Catalina Ave                          61580 American Lane #5
La Grande, OR 97850-3208              Suite 1104                                  Bend, OR 97702-9792
                                      Redondo Beach, CA 90277-2187


Don Driver                            Don Stewart                                 Dorinda Vetterick
15586 Pinedale Ct                     13850 Oceanview Dr                          2863 NE Spring Water Pl
La Pine, OR 97739-9554                Smith River, CA 95567-9304                  Bend, OR 97701-7757



Doris Hill                            Dorothy Kautz                               Dorothy Ludwig
482-B S Stewart St                    900 Z Ave                                   1602 SE Bronzewood Ave
Sonora, CA 95370-5172                 Lagrande, OR 97850-2753                     Bend, OR 97702-2342



Duane Ralston                         Dynaric Inc                                 Eagle Carriage and Machine Inc.
5377 SE David Way                     POB 117150                                  62500 Commerce Rd
Prineville, OR 97754-8839             Atlanta, GA 30368-7150                      Lagrande, OR 97850-8719



Eagle Office Concepts                 Earl Thornton                               East Cascade Audubon Society Inc
1701 Adams Ave.                       1001 SE 15th St Unit 156                    POB 565
La Grande, OR 97850-2913              Bend, OR 97702-2358                         Bend, OR 97709-0565



Eastern Office Solutions              Eastern Oregon Net Inc                      Eastern Oregon Rental and Sales #1
1904 Adams Ave                        POB 579                                     2007 Adams Ave
POB 757                               La Grande, OR 97850-0579                    La Grande, OR 97850-2919
La Grande, OR 97850-0757


Eastman Kodak Company Inc             Ed Hogan                                    Edco Move Start Grow
343 State St.                         20387 Tailblock Rd                          705 SW Bonnett Way
Rochester, NY 14650-0001              Bend, OR 97702-2621                         Ste 1000
                                                                                  Bend, OR 97702-1046


Eddie Howell                          Edgil Inc                                   Eliza Kilby
POB 417                               222 Rosewoood Dr. 8th Flr.                  3319 NE Cruise Loop
Sprague River, OR 97639-0417          Danvers, MA 01923-4502                      Bend, OR 97701-8276



Elizabeth C. McCool                   Elizabeth Carter                            Elizabeth Ziesmer
60360 Horse Butte Rd                  1661 Northcrest Dr. Space 56                1161 NE Hollinshead Ct
Bend, OR 97702-9246                   Crescent City, CA 95531-8965                Bend, OR 97701-3701



                               Case 19-30223-tmb11          Doc 213   Filed 07/26/19
Ellen Chandler                        Eltrym Theater LLC                            Emily Adair
16004 Cattle Drive Rd                 POB 1094                                      103 Depot St. #9
Sisters, OR 97759-9691                Baker City, OR 97814-1094                     La Grande, OR 97850-2670



Emily Adair                           Emily Baldwin                                 Emily Oller
1568 Grey Mist Rd.                    240 Bradford St                               20651 SE Cougar Peak Dr
Wright City, MO 63390-2143            Sonora, CA 95370-4923                         Unit 1
                                                                                    Bend, OR 97702-9385


Emily Reed                            Emma Winkelman                                Eoff Electric Company Inc
POB 1742                              POB 321                                       POB 748177
Crescent City, CA 95531-1742          Mt Vernon, OR 97865-0321                      Los Angeles, CA 90074-8177



Eric Ziegler                          Erik Lukens                                   Erika Elmer
3393 SW Newberry Ave                  19590 Greatwood Loop                          1610 NW Newell Ave
Redmond, OR 97756-2944                Bend, OR 97702-2790                           Terrebonne, OR 97760-9432



Erin Yonker                           Ernie Grende                                  Eureka Oxygen Co
61557 Aaron Way Apt 3305              POB 195                                       2810 Jacobs Ave
Bend, OR 97702-8803                   North Powder, OR 97867-0195                   Eureka, CA 95501-0996



Evan Montgomery                       Everbank Commercial Finance                   Ewing’s Doings
18514 Oak St.                         POB 911608                                    Angela Ewing
Tuolumne, CA 95379                    Denver, CO 80291-1608                         POB 2879
                                                                                    Brookings, OR 97415-0504


Express Services Inc                  FDM Adhesives LLC                             Faina Hopkins
POB 844277                            POB 646                                       407 Maple St
Los Angeles, CA 90084-4277            Haverhill, MA 01831-0846                      Brookings, OR 97415-9621



Fantasia Baker                        Fastenal Company Inc                          Fed Ex Freight Inc.
15089 Blue Bell Rd West               POB 1286                                      Dept La
Sonora, CA 95370-9734                 Winona, MN 55987-7286                         POB 21415
                                                                                    Pasadena, CA 91185-1415


Federal Express Inc                   Federal Insurance Co.                         First Impressions
POB 7221                              c/o Chubb                                     POB 568
Pasadena, CA 91109-7321               202A Hall’s Mill Rd 2E                        Brookings, OR 97415-0049
                                      Whitehouse Station, NJ 08889


First Interstate Bank                 First Interstate Bank                         Fleming Bookbinding Company
805 Northwest Bond St.                Attn: Accounts Payable                        180 Harris Ave
Bend, OR 97703-2703                   POB 30918                                     Quitman, MS 39355-2103
                                      Billings, MT 59116-0918

                               Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Flint Group North American Corp          Franchise Tax Board                            Frank August
10653 N Lombard St.                      Bankruptcy Section MS A340                     1619 Riley Lane
Portland, OR 97203-6349                  PO Box 2952                                    Eugene, OR 97402-7554
                                         Sacramento CA 95812-2952


Frank Carl                               Frank Everidge                                 Frank Matranga
60954 Grand Targhee Dr                   3214 Union St                                  20311 Turner Ct
Bend, OR 97702-8113                      Lagrande, OR 97850-4007                        Sonora, CA 95370-8830



Fred Meyer                               Fredrick Bradley                               Frontier Inc
1014 Vince St.                           27 SW Taft Ave                                 POB 740407
Customer Relations                       Bend, OR 97702-1286                            Cincinnati, OH 45274-0407
Cincinnati, OH 45202-1100


Fujifilm North America Corp              G and V Campbell Inc                           G2 Fire and Backflow
Dept La 22221                            329 SE Huntington Circle                       POB 7406
Pasadena, CA 91185-2221                  Port St Lucie, FL 34984-6664                   Bend, OR 97708-7406



GP LLC                                   GS1 US Inc                                     Gail S Ervin
8611 NE Ochoco Hwy                       7887 Washington Village Dr Ste 3               60819 Grand Targhee Dr
Prineville, OR 97754-7975                Dayton, OH 45459-3900                          Bend, OR 97702-8115



Gale Steelman                            Gammerler Corporation                          Garrett Andrews
1661 Northcrest Dr #56                   431 Lakeview Ct. Ste B                         155 NW Adams Place
Crescent City, CA 95531-8965             Mt. Prospect, IL 60056-6048                    Bend, OR 97703-2639



Gary Lewis                               Gary Sholter                                   Gary Warner
POB 1364                                 2120 NW Ivy Ave                                2407 Alder St
Bend, OR 97709-1364                      Redmond, OR 97756-8442                         Eugene, OR 97405-3005



General Credit Service Inc               General Fire Equipment Inc                     Geoffrey Folsom
2724 West Main St                        POB 683                                        1978 NE Lotus Drive Apt. 1
Medford, OR 97501-2403                   Baker City, OR 97814-0683                      Bend, OR 97701-6138



Gerald Foulk                             Gerry Steele                                   Getty Images Inc
1529 NW Portland Apt C                   POB 714                                        POB 953604
Bend, OR 97703-1449                      Baker City, OR 97814-0714                      St Louis, MO 63195-3604



Gina Perkins                             Giuseppe Ricapito                              Glen Moore
15285 Goodrich Creek Ln                  91 Summit Ave. Apt 27                          84 South Washington St.
Baker City, OR 97814-8142                Sonora, CA 95370-5750                          Sonora, CA 95370-4711



                                  Case 19-30223-tmb11            Doc 213    Filed 07/26/19
Global Electronic Services Inc               Glora Janeck                                  Gold Rush Process Service
5325 Palmero Ct                              650 SE Airpark Dr                             POB 1100
Buford, GA 30518-3504                        Bend, OR 97702-2479                           Ceres, CA 95307-1100



Goodyear Auto Care Inc                       Gordon Black                                  Goss International Corporation
61343 S Highway 97                           61909 Broken Top Dr                           121 Technology Dr.
Bend, OR 97702-2105                          Bend, OR 97702-1085                           Durham, NH 03824-4721



Gotta B Gluten Free Inc                      Gracenotes                                    Grainger Inc
215 NW Hill St                               POB 666 St. Jean-Sur-Richelie                 100 Grainger Parkway
Bend, OR 97703-2944                          QC J3B 6ZB                                    Lake Forest, IL 60045-5202
                                             CANADA


Grandescapes Nursery and Landscapin          Grant Lucas                                   Grant Woods
11001 Island Ave.                            2793 NE Aldrich Ave                           20060 Beaver Ln
La Grande, OR 97850-8453                     Bend, OR 97701-9585                           Bend, OR 97703-8109



Green Shoot Media                            Greentech Services                            Gregg Morris
POB 1557                                     1088 SE 9th St Suite 100                      2343 NE Ravenwood Dr
Greenville, OR 75403-1557                    Bend, OR 97702-3058                           Bend, OR 97701-3759



Gregory Cross                                Gregory F & Margaret Cushman                  Gregory F Cushman
63850 Pioneer Loop                           61370 Tam McAuthur Loop                       61370 Tam McAuthur Loop
Bend, OR 97701-8057                          Bend, OR 97702-1181                           Bend, OR 97702-1181



Griffin Heating and Cooling Inc              Grocery Outlet                                Grossenbacher Brothers Inc
POB 7211                                     5650 Hollis St.                               1166 NE 31st. Ave.
Bend, OR 97708-7211                          Emeryville, CA 94608-2597                     Portland, OR 97232-2432



Grove Mueller Swank PC                       Grumpy’s Repair Inc                           Guy D Lent
POB 2122                                     225 H St                                      20985 Spinnaker St
Salem, OR 97308-2122                         Baker City, OR 97814-8512                     Bend, OR 97701-8428



Guy McCarthy                                 HL Culpepper Roofing                          Hamptons Inc
119 A S Green St                             22485 Ridgemont Drive                         Po Drawer K
Sonora, CA 95370                             Sonora, CA 95370-9585                         La Grande, OR 97850-0348



Hanson Briggs Specialty Advertising          Hanson Viveca                                 Harrigan Price Fronk & Co. LLP
1213 W. 9th St.                              21 NW Mckay Ave                               2796 NW Clearwater Dr.
Yankton, SD 57078-3312                       Bend, OR 97703-2523                           Bend, OR 97703-7008



                                      Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Heat Pump Store                            Heller Comics                                 Henry Black
11933 NE Sumner St                         POB 12401                                     205 NW Riverside Blvd, Apt. 9
Portland, OR 97220-9014                    Green Bay, WI 54307-2401                      Bend, OR 97703-2561



Henry C Cook                               Henry Correa                                  High Desert Distribution Services
POB 27                                     720 Old County Rd Apt 4                       David Hill
Soulsbyville, CA 95372-0027                Brookings, OR 97415-9294                      5221 SE Jerry Drive
                                                                                         Prineville, OR 97754-8884


Hitachi Capital America Corp.              Hoag and Sons Book Bindery Inc                Hollis Real
7808 Creekridge Circle, Ste. 250           145 N Main St                                 816 NW Negus Ln
Edina, MN 55439-2647                       Eaton Rapids, MI 48827-1225                   Redmond, OR 97756-1110



Holly Rouska                               Home Depot                                    Homeland Fireworks Inc
9324 NE Crooked River Dr                   POB 790420                                    POB 7
Terrebonne, OR 97760-9111                  St Louis, MO 63179-0420                       Jamieson, OR 97909-0007



Hoopa Valley Housing Authority             Hospice of Redmond                            Howard Modin
POB 1285                                   732 SW 23rd                                   POB 361
Hoopa, CA 95546-1285                       Redmond, OR 97756-9400                        Bend, OR 97709-0361



Humboldt Home Infusion Program             Hunt & Sons Inc.                              (p)IPFS CORPORATION
2612 Harrison Ave.                         POB 277670                                    30 MONTGOMERY STREET
Eureka, CA 95501-3223                      Sacramento, CA 95827-7670                     SUITE 1000
                                                                                         JERSEY CITY NJ 07302-3865


IRS                                        ISCO Manufacturing Solutions                  Imaging Financial Services, Inc.
POB 7346                                   POB 7378                                      POB 35701
Philadelphia, PA 19101-7346                Bend, OR 97708-7378                           Billings, MT 59107-5701



Impact Creative                            Impact Creative Svc, LLC                      Impact Marketing dba Chico Call
POB 843345                                 Kid Scoop                                     Center
Kansas City MO 64184-3345                  Vicki Whiting                                 POB 8684
                                           181 Andrieux #200                             Chico, CA 95927-8684
                                           Sonoma, CA 95476-6920

Impressions Worldwide                      Indeed                                        Innovative Systems Design Inc.
11369 Higgins Airport Way                  Mail Code 5160                                H9R 1A6
Burlington, WA 98233-5309                  POB 660367                                    222 Brunswick Blvd
                                           Dallas, TX 75266-0367                         Pointe-Claire
                                                                                         QUEBEC

Intermountain Mobile Service Inc.          Interpath Laboratory Inc.                     J.M. Equipment Co. Inc.
2610 Bearco Loop                           POB 1208                                      POB 396065
La Grande, OR 97850-5335                   Pendleton, OR 97801-0780                      San Francisco, CA 94139-6065



                                    Case 19-30223-tmb11            Doc 213   Filed 07/26/19
JS WEST PROPANE GAS                    JS West & Company Inc                         Jackee Ricketts
501 9TH STREET                         POB 3958                                      6030 SE Davis Loop
MODESTO, CA 95354-3420                 Sonora, CA 95370-3958                         Prineville, OR 97754-8529



Jackson Hogan                          Jaclyn Brandt                                 Jacob Dalton
1700 NE Wells Acres Rd. Apt 3          1926 NE Tucson St.                            20877 King Hezekiah
Bend, OR 97701-5835                    Bend, OR 97701-6241                           Bend, OR 97702-2848



Jacob Nelson                           Jacob Swift                                   Jakie Spring Media LLC
61000 Brosterhous Rd #537              922 Third St                                  3034 NW Ponderosa Lane
Bend, OR 97702-9420                    Brookings, OR 97415-8274                      Prineville, OR 97754-9305



James Donnelly                         James Smith                                   Janay Shores
62969 Fresca St                        19939 Pine Cone Dr                            1386 NE Hudspeth Rd
Bend, OR 97703-1581                    Bend, OR 97702-9037                           Prineville, OR 97754-1376



Jane Stebbins                          Janelle Contreras                             Janet Morgan
POB 885                                60909 Crested Butte Lane                      15925 Pilot Dr
Brookings, OR 97415-0017               Bend, OR 97702-8116                           Sisters, OR 97759-9669



Janet Stevens                          Janna Collins                                 Jarel Culley
1852 NE Hollow Tree Lane               POB 3464                                      20059 SW Beth Ave #2
Bend, OR 97701-6540                    Sonora, CA 95370-3464                         Bend, OR 97702-2332



Jason Fuller                           Jason Noggle                                  Jayco Graphics Supplies Inc.
1924 SW 20th St.                       255 Spring St                                 POB 160
Redmond, OR 97756-9683                 Crescent City, CA 95531-9230                  Prosper, TX 75078-0160



Jayson Jacoby                          Jeanne Wilson                                 Jeff Hollis
1705 15th St                           2947 NW Shevlin Meadow Dr                     69 Ash St
Baker City, OR 97814-3208              Bend, OR 97703-8766                           Sonora, CA 95370-4902



Jeffcoat Marsha                        Jeffrey Caspersen                             Jeffrey Cushman
140 Madoc St.                          POB 1246                                      20574 Scarlet Sage Way
Crescent City, CA 95531-2929           Bend, OR 97709-1246                           Bend, OR 97702-2994



Jeffrey Cutler                         Jeffrey Reinhardt                             Jenifer Pendergrass
PO Box 2806                            720 NW Ogden                                  1708 NE 13Th
York, PA 17405-2806                    Bend, OR 97703-1738                           Bend, OR 97701-4115



                                Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Jenna Wilson                          Jennifer Crawford                           Jennifer Johnston
19760 Foster Lane                     2916 NE Red Oak Dr                          208 SE 4th St Unit 1
Bend, OR 97702-8992                   Bend, OR 97701-8314                         Bend, OR 97702-3738



Jennifer Smith                        Jerry Baez                                  Jerry Lind
266 NW Riverside Blvd.                60493 Umatilla Cir                          1721 NW 77th St
Bend, OR 97703-2539                   Bend, OR 97702-7951                         Redmond, OR 97756-9275



Jessica Cejnar                        Jessica Thomas                              Jillian Wheeler
POB 1699                              17862 Skyfarm Dr                            61175 Brosterhous Rd
Crescent City, CA 95531-1699          Tuolumne, CA 95379-9759                     Bend, OR 97702-9735



Jim Bakken                            Jim Simonsen                                Jim Smolich Motors
1569 River Birch St                   61051 Ambassador Drive                      1865 NW Hwy 20
Manteca, CA 95336-5217                Bend, OR 97702-3653                         Bend, OR 97701



Jo-Lynn Shuey                         Joaquim Alvarez                             Jody Blank
1748 Parkway Dr.                      20344 Mahsie Court                          61235 Sarah Dr
Crescent City, CA 95531-8518          Bend, OR 97702-2709                         Bend, OR 97702-2871



Jody Lawrence-Turner                  Joe Heller                                  Joella Arteaga
55606 Wagon Master Way                Heller Syndication                          POB 78
Bend, OR 97707-2229                   POB 12401                                   Brookings, OR 97415-0007
                                      Green Bay, WI 54307-2401


John Anderson                         John Costa                                  John Costa
133 SE Dorrie Ct                      10115 Idlebrook Dr                          10115 Ilebrook Dr
Bend, OR 97702-1541                   Henrico, VA 23238-3708                      Henrico VA 23238-3708



John Jenkins Jr.                      John Klicker                                John Lilly
15154 Yellow Pine Loop                3955 N Michigan Ave                         707 Delaware Ave Apt #6
Bend, OR 97707-2713                   Portland, OR 97227-1150                     Bend, OR 97703-3262



John Sealock                          Jon Alexander                               Jon Puddy
20478 Snowmass                        235 Lighthouse Way                          7704 NW Country Loop
Bend, OR 97702-9486                   Crescent City, CA 95531-3656                Prineville, OR 97754-8137



Jonathon Travis Abernathy             Joni Fornoff                                Jorgensen and Company Inc.
62978 Desert Sage Ct.                 12422 Oceanview Dr                          POB 398655
Bend, OR 97701-7721                   Smith River, CA 95567-9403                  San Francisco, CA 94139-8655



                               Case 19-30223-tmb11          Doc 213   Filed 07/26/19
Joseph Ditzler                        Joseph Fraker                                   Joseph Jordan
2642 Box 2 54 2                       21324 Oman Drive                                1994 NW Shevlin Park Rd
APO AP 96326                          Soulsbyville, CA 95372-9714                     Bend, OR 97703-1554



Joseph Kline                          Joshua Brayer                                   Joshua Dillen
560 SE Gleneden Pl                    932 Evenstar Ave                                1908 East St
Bend, OR 97702-3637                   Westlake Village, CA 91361-2011                 Baker City, OR 97814-2707



Joshua Gardner                        Joshua Inman                                    Jostens
21317 Crestview Drive                 150 NE 5th St #1                                21336 Network Place
Sonora, CA 95370-9158                 Bend, OR 97701-5167                             Chicago, IL 60673-1213



Journal Graphics Inc                  Judi Johnson                                    Judy Dumm
2840 N.W. 35th Ave                    63193 Boyd Acres Rd.                            61190 Cottonwood Dr
Portland, OR 97210-1604               Bend, OR 97701-8516                             Bend, OR 97702-9513



Judy Miller                           Juli Bloodgood                                  Julia Shumway
2609 NW Crossing Dr                   1904 East N Ave.                                1968 NE Sams Loop, Apt 1
Bend, OR 97703-6704                   La Grande, OR 97850-3554                        Bend, OR 97701-6066



Julie Badorek                         Julie Ferdig                                    Julie Lowy
900 Northcrest Dr                     1905 Cliff St                                   1159 SE Shadowood Dr
Box 134                               Baker City, OR 97814-4509                       Bend, OR 97702-2384
Crescent City, CA 95531-2315


Julie Storey                          June Williams                                   Justin Duvall
455 NE Quimby Ave                     1004 SE Laurelwood Pl                           20841 Cassin Drive
Apt 211                               Bend, OR 97702-2334                             Bend, OR 97701-8297
Bend, OR 97701-4079


KBA North America Inc                 KD Electric Wholesale Supply Inc.               KZW LLC Kristin Wills Prod/Photo
POB 619006                            17071 Imperial Hwy                              1777 SE Tempest Dr
Dallas, TX 75261-9006                 Ste A6                                          Bend, OR 97702-1804
                                      Yorba Linda , CA 92886-1640


Kahn Tsuchiguchi                      Kailen Miller                                   Kalyn Glover
POB 3235                              1748 Parkway Drive                              20086 Porter Place Unit 2
Sunriver, OR 97707-0235               Crescent City, CA 95531-8518                    Bend, OR 97702-3268



Kansa Technology LLC                  Karen Cammack Photography                       Karen Fye
3700 Oakes Dr                         61455 Elder Ridge St.                           10307 Mt Fanny
Emporia, KS 66801-5132                Bend, OR 97702-1193                             La Grande, OR 97850-8467



                               Case 19-30223-tmb11            Doc 213     Filed 07/26/19
Karen Kenlan                        Karen Lorberau                                Karen Yerges
1923 SW Knoll                       19009 Mt Shasta Dr                            POB 139
Bend, OR 97702-1906                 Bend, OR 97703-6590                           Imbler, OR 97841-0139



Karnopp Petersen LLP                Karrie Hagadorn                               Karrine Brogoitti
360 SW Bond St., #400               20455 Misty Lane                              1513 X Ave.
Bend, OR 97702-3540                 Tuolumne, CA 95379-9745                       La Grande, OR 97850-3637



Katelynd Perkins                    Katharine Nesbitt                             Kathie Isaac
20915 Desert Woods Drive            POB 384                                       15818 Cardinal Ct
Bend, OR 97702-2833                 Enterprise, OR 97828-0384                     Sonora, CA 95370-8127



Kathleen McCool                     Kathleen McLaughlin                           Kathleen Orr
60626 Ranger Way                    1932 SE Arborwood Ave                         48661 Hwy 30
Bend, OR 97702-9687                 Bend, OR 97702-2369                           Haines, OR 97833-6432



Kathy Elton                         Katy Yoder                                    Kaylee Carter
3243 SW Metolious Ave               18489 Fryrear Ranch Rd.                       1684 Del Mar Rd
Redmond, OR 97756-7947              Bend, OR 97703-9169                           Crescent City, CA 95531-8337



Kaylee Knapp                        Keith Hoover                                  Keith Pease
1451 SW 27th St                     18645 Hwy 108                                 6130 SW Zenith Ave
Redmond, OR 97756-5100              Jamestown, CA 95327-9602                      Redmond, OR 97756-7878



Kelli Craft                         Kelli Kennedy                                 Kenneth Fertuna
202 Cedar St                        POB 8181                                      18645 Hwy 108
La Grande, OR 97850-1150            Bend, OR 97708-8181                           Jamestown, CA 95327-9602



Kenneth Freeman                     Kerrs Ace Hardware Inc                        Kevin Brann
POB 593                             POB 4249                                      202 4th St
Girdwood, AK 99587-0593             Brookings, OR 97415-0064                      La Grande, OR 97850-1953



Kevin Burkling                      Kevin Kamakani                                Kid Scoop
23565 Lakewood Dr                   63054 Yampa Place                             Post Office Box 1802
Twain Harte, CA 95383-9705          Bend, OR 97701-8365                           Sonoma, CA 95476-1802



Kim Himstreet                       Kim Jochim                                    Kimberly Bowker
413 NW Flagline Dr                  3194 Azucena Ct.                              POB 4014
Bend, OR 97703-5570                 Coulterville, CA 95311-9745                   Sunriver, OR 97707-4014



                             Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Kimberly Fowler                        Kimberly Gaines                               Kimberly See
1563 S Pebble Beach Drive              916 Governor Drive                            52534 Pine Dr
Crescent City, CA 95531-3231           El Dorado Hills, CA 95762-4252                La Pine, OR 97739-9053



King Features Syndicate Inc            Kings Features                                Kristin Cahalane
POB 90007                              POB 90007                                     890 NE Hidden Valley Dr., Unit 2
Prescott, AZ 86304-9007                Prescott AZ 86304-9007                        Bend, OR 97701-5975



Kurt Magnuson                          Kyle Killen                                   Kyle Spurr
200 4th St.                            2631 NE 6th Dr                                2001 NE Linnea Dr #314
La Grande, OR 97850-1953               Redmond, OR 97756-3803                        Bend, OR 97701-6585



Kylie Vigeland                         L & K Trophy House Incorporated               LSA-Adbuilder
POB 2100                               1115 Memorial Blvd                            Local Search Association
Bend, OR 97709-2100                    Murfreesboro, TN 37129-2418                   901 Wilshire Dr., #485
                                                                                     Troy, MI 48084-5602


La Grande Philly                       Laec Christensen                              Laree Holscher
Ann Marie Fritz                        97993 Lively Lane, Apt 11                     10241 Sundance Ridge Lp
57815 High Valley Rd.                  Brookings, OR 97415-9490                      Bend, OR 97756-7367
Union, OR 97883-9110


Laura Cutler                           Laura Moss                                    Laurel Brauns
1106 N Ave                             60255 Windsong Lane                           1010 NW Roanoke Ave Apt 6
La Grande, OR 97850-2462               Bend, OR 97702-9273                           Bend, OR 97703-1673



Lauren Davis Baker                     Legislative Administration Inc                Lektro Inc.
2463 NW Shields Dr.                    900 Court St NE Rm 140-C                      1190 SE Flightline Dr.
Bend, OR 97703-6713                    Salem, OR 97301-4042                          Warrenton, OR 97146-9393



Len Ackerman                           Leon Neuschwander                             Les Schwab Tires Inc.
21946 Sunrise Dr                       35443 Eicher Rd Se                            20900 Cooley Rd
Mi-Wuk Village, CA 95346-9705          Albany, OR 97322-9706                         Bend, OR 97701-3406



Lesourd & Patten P.S.                  Lexis Nexis Inc                               Liam Okennedy
600 University St.                     28330 Network Place                           460 NE Bellevue Dr Apt 207
Suite 2401                             Chicago, IL 60673-1283                        Bend, OR 97701-7429
Seattle, WA 98101-4121


Lilycrest                              Linda Orcelletto                              Linda Preston
211 W 3rd St                           850 NE 9th St                                 2750 SW Indian Ave Apt 310
Yankton, SD 57078-4322                 Bend, OR 97701-4845                           Redmond, OR 97756-5522



                                Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Linda Stevens                               Lisa Jacoby                                   Lisa Kelly
1576 California St.                         1705 15th St                                  1809 26th St. Apt 80
Crescent City, CA 95531-8330                Baker City, OR 97814-3208                     La Grande, OR 97850-9431



Liz Douville                                Lodi News Sentinel                            Logan Myers
61980 Skyline View Dr                       POB 1360                                      19686 Manzanita Ln
Bend, OR 97702-9601                         Lodi, CA 95241-1360                           Bend, OR 97702-7952



Logic Systems Inc                           Loomis Inc                                    Loree Kerttula
8461 Zachis Way                             Dept Ch 10500                                 9700 Hwy 101 N Sp #9
Antelope, CA 95843-5891                     Palatine, IL 60055-0500                       Smith River, CA 95567-9478



Lori Berg                                   Lori Lamont                                   Lori Steele
13926 Stanton Circle                        63416 Stacy Lane                              POB 295 - 20565 No. Bank Chetco
Sonora, CA 95370-8642                       Bend, OR 97701-8512                           Brookings, OR 97415-0012



Lubcon Turmo Lubrication Inc                Lucas Grant                                   Lucas Martin
5460 33rd St Se                             2793 NE Aldrich Ave                           126 NW Adams Place, Unit C
Grand Rapids, MI 49512-2074                 Bend, OR 97701-9585                           Bend, OR 97703-2609



Lumbermens Insurance and Financial          Lydia Valenti                                 Lyle Ruth
Services                                    1371 SW 27th St.                              19040 Shoshone Rd.
550 NW Franklin Ste 268                     Redmond, OR 97756-5101                        Bend, OR 97702-7925
Bend, OR 97701


Lyn Riddle                                  Lyndon Bystrom                                MBSEF
20720 Gopher Dr                             20727 Boulderfield Ave                        563 SW 13Th St.
Sonora, CA 95370-9036                       Bend, OR 97701-7327                           #201
                                                                                          Bend, OR 97702-3156


Macklin McArthur                            Maggie Beck                                   Mail Finance Inc
289 Castle Ave                              20315 Jamestown Rd.                           478 Wheelers Farms Rd.
Bend, OR 97701                              Sonora, CA 95370-9426                         Milford, CT 06461-9105



Makenzie Whittle                            Mallory McCool                                Manuel Millanes
62819 Aladdin Ct                            12505 W Jefferson Blvd. #114                  19100 Kodiak Court
Bend, OR 97701-9567                         Los Angeles, CA 90066-7072                    Sonora, CA 95370-7824



Mapcreator USA LLC                          Maralyn Thoma                                 Marathas Barrow Weatherhead Lent LLP
Silicone Valley Bank                        62925 Bilyeu Way                              One Financial Center 15th Floor
3003 Tasman Dr                              Bend, OR 97701-7004                           Boston, MA 02111-2688
Mailstop HF 105
Santa Clara, CA 95054-1191
                                     Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Marc Devoir                           Marc Heron                                    Marci Johnston
1045 S. Pebble Beach Dr               20082 Porter Place                            1363 NE Rosemont St
Crescent City, CA 95531-3555          Bend, OR 97702-3266                           Prineville, OR 97754-1371



Marcy Bohannon                        Mardell McCauley                              Margaret Balfour
475 Leif Cir                          1040 Lund Ln                                  3315 Place St
Crescent City, CA 95531-8112          Baker City, OR 97814-1652                     Baker City, OR 97814-3654



Margaret Crowe                        Margaret Thompson                             Margherita Kaechele
1604 NW 2nd St.                       195 Lyons St.                                 2115 Cedar St. Apt B
Bend, OR 97703-1811                   Sonora, CA 95370-5704                         La Grande, OR 97850-1712



Marilynn Friley                       Marisa Donnelly                               Mark Morical
641 NW Trenton Ave                    20259 Ellie Lane                              61190 Dayspring Drive
Bend, OR 97703-1127                   Bend, OR 97703-7107                           Bend, OR 97702-3050



Mark Oglesby                          Mark Owings                                   Mark Wooding
2735 SW 25th St                       POB 1261                                      15896 Oceanview Dr
Redmond, OR 97756-9523                Bend, OR 97709-1261                           Brookings, OR 97415-9535



Mark Ylen                             Marketing Solutions Group Inc.                Markian Hawryluk
1735 Main St Se                       POB 38                                        2496 NW Majestic Ridge Drive
Albany, OR 97322-5332                 Waurika, OK 73573-0038                        Bend, OR 97703-7508



Martha Rogers                         Mary & James O’Hearn                          Mary Jean Chandler
64181 Tumalo Rim Dr                   22950 Parrotts Ferry Rd                       21944 Horse Butte Trail Rd.
Bend, OR 97703-8552                   Columbia, CA 95310-9770                       Bend, OR 97702-9286



Mary Stevens                          Mary Wood                                     Mathew Brock
1852 NE Hollow Tree Lane              2512 NW Majestic Ridge Dr                     107 Norman Rd
Bend, OR 97701-6540                   Bend, OR 97703-7522                           Selma, OR 97538-9702



Matt Yacovetti                        Matthew Dierlam                               Matthew Durkee
10315 Preston Ln Apt 201              813 Kevin Place Unit A                        1588 El Monte Rd
Jamestown, CA 95327-9278              Brookings, OR 97415-8283                      Crescent City, CA 95531-8114



Matthew Jenkins                       Matthew Kiewiet                               Matthew Renfro
15154 Yellow Pine Loop                1031 SE 4th St. #11                           20782 St George Ct
Bend, OR 97707-2713                   Bend, OR 97702-3451                           Bend, OR 97702-2211



                               Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Mavis Hartz                           Max Denning                                   McElroy Printing Inc
1609 5th St                           1902 3rd St Apt 203                           1920 Court Ave
La Grande, OR 97850-2515              La Grande, OR 97850-2250                      Baker City, OR 97814-3445



McMaster Carr Inc                     McMaster-Carr Supply Co                       McMurray & Sons Inc.
POB 7690                              9630 Norwalk Blvd                             POB 6988
Chicago, IL 60680-7690                Santa Fe Springs, CA 90670-2954               Bend, OR 97708-6988



Meg Hawks                             Megan Ruth                                    Megtec System Inc.
2907 N 1st St.                        19040 Shoshone Rd.                            Lockbox 772733
La Grande, OR 97850-2311              Bend, OR 97702-7925                           2733 Solution Center
                                                                                    Chicago, IL 60677-2007


Melissa Blanton                       Metro Creative Graphics                       Meyer Plastics LLC
20720 Gopher Dr                       519 8th Ave 18th Floor                        1111 N 20th Ave
Sonora, CA 95370-9036                 New York NY 10018-4577                        Yakima, WA 98902-1207



Michael Gordon                        Michael Hrycko                                Michael Jordan
19549 Salmonberry Ct                  296 SE Cessna Dr                              2931 SE Woodward St. Unit 14
Bend, OR 97702-9166                   Bend, OR 97702-1523                           Portland, OR 97202-1389



Michael Lafon                         Michael McLellan                              Michael Zekmeister
16466 Betty Dr                        5158 Lake Earl Dr                             1211 NE Thompson Drive
La Pine, OR 97739-7675                Crescent City, CA 95531-5903                  Bend, OR 97701-3744



Michael Zogg                          Michelle Schleich                             Mike & Jean McGinty
332 Del Monte St.                     60659 Bozeman Trail                           18081 Clouds Rest Rd
Crescent City, CA 95531-3209          Bend, OR 97702-9661                           Soulsbyville, CA 95372-9788



Mike Morris                           Mike Osborne                                  Mike Weber
19822 Via Redonda                     Dba Outlaw Services                           POB 741
Sonora, CA 95370-8408                 66970 Sagebrush Lane                          The Dalles, OR 97058-0741
                                      Bend, OR 97703-9292


Mike Wilson                           Mission Linen Uniform                         Mitzi Travis
2947 NW Shevlin Meadow Dr.            1405 NE 1st St                                695 Hwy 101 South
Bend, OR 97703-8766                   Bend OR 97701-4295                            Crescent City, CA 95531



Mollie Lynch                          Molly Ragsdale                                Moonlight
203 Cedar St.                         2351 Clark St                                 2491 NE Twin Knolls, Ste 102
Lagrande, OR 97850-1149               Baker City, OR 97814-2833                     Bend OR 97701-5149



                               Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Moonlight BPO Inc                     Moore Clarke                                  Mother Lode Coffee Roasting Inc
2491 NE Twin Knolls Ste 102           POB 633                                       14397 Cuesta Ct
Bend, OR 97701-5149                   Crescent City, CA 95531-0633                  Sonora, CA 95370-8227



Motion and Flow                       Mountain Alarm Inc                            Mountain Medical Group LLC
MFCP Inc.                             22697 Montgomery Rd                           1302 NE 3rd St
8433 Solution Center                  Sonora, CA 95370-9656                         Bend, OR 97701-4333
Chicago, IL 60677-8004


Mrs Gillett                           Muller Martini Inc                            Multimedia Graphic Network Inc.
568 NW Martingale Rd                  POB 787196                                    2533 S. Highway 101
Prineville, OR 97754-7730             Philadelphia, PA 19178-7196                   Suite 260
                                                                                    Cardiff, CA 92007


Multnomah D.A.                        Myrna L Petersen                              N.I.C.E.
1120 SW 5th Ave                       385 Arbona Cir N                              POB 778
#1530                                 Sonora, CA 95370-8057                         La Conner, WA 98257-0778
Portland, OR 97204-1912


NAPA Auto Parts Inc                   NEOFUNDS by Neopost                           NYT Syndicate
2999 Wildwood Pkwy                    478 Wheelers Farms Road                       POB 392054
Atlanta, GA 30339-8580                Milford CT 06461-9105                         Pittsburgh PA 15251-9054



Nancy Best                            Nancy Hayes                                   Nathan Penny
63490 Hamehook Rd                     63664 High Standard Dr                        244 SW Rimrock Way Apt 6
Bend, OR 97701-8857                   Bend, OR 97701-8496                           Redmond, OR 97756-1913



Neilsen                               Neisha Crowl                                  Nena Close
85 Broad Street                       1664 Daphne Ct                                64695 Wood Ave
New York NY 10004-2434                Bend, OR 97701-4185                           Bend, OR 97703-9052



Neofunds By Neopost                   Neopost USA                                   New Proimage America Inc
POB 30193                             478 Wheelers Farms Rd.                        103 Carnegie Center Ste 300
Tampa, FL 33630-3193                  Milford, CT 06461-9105                        Princeton, NJ 08540-6235



New York State Child Support          Newscycle Mobile Inc.                         Newscycle Solutions Inc
Processing Center                     POB 851306                                    POB 851306
POB 15363                             Minneapolis, MN 55485-1306                    Minneapolis MN 55485-1306
Albany, NY 12212-5363


Newspaper Toolbox                     Nicholas Brimeyer                             Nick Chase
1120 Joshua Way                       1049 Pacific Ave Apt B                        21817 Phoenix Lake Rd
Vista CA 92081-7835                   Crescent City, CA 95531-2906                  Sonora, CA 95370-9138



                               Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Nicole Huddy                                 Nicole Miller                                      Nicole Olson
POB 771                                      22863 Sunnybrook Drive                             60812 Goldenwood Loop
Murphys, CA 95247-0771                       Sonora, CA 95370-8971                              Bend, OR 97702-2980



Nicole Scott                                 Nicole Theis                                       Noah Talbert
969 NE Warner Place, Apt 209                 61171 Larkwood Dr.                                 20577 Jacklight Lane
Bend, OR 97701-7394                          Bend, OR 97702-2588                                Bend, OR 97702-2971



Norco Inc                                    Norman Taylor                                      Normed Inc.
POB 413124                                   65665 61st St.                                     POB 3644
Salt Lake, UT 84141-3124                     Bend, OR 97703-6697                                Seattle, WA 98124-3644



Northwest Control Company Inc.               O’Donnell Plumbing Inc.                            ODR Bankruptcy
POB 22919                                    POB 8                                              955 Center NE #353
Milwaukie, OR 97269-2919                     Brooking, OR 97415-0001                            Salem, OR 97301-2555



OJCIN Online Services                        Office Depot Inc                                   Office Techs
1163 State St.                               POB 70049                                          POB 1613
Salem, OR 97301-2562                         Los Angeles, CA 90074-0049                         Redmond, OR 97756-0511



Open Online                                  Oregon Department of Justice                       Oregon Department of Revenue
POB 182520                                   100 SW Market St, Portland, Or 97201               Hazardous Substance Fee
Columbus, OH 43218-2520                      Portland, OR 97201-5723                            POB 14730
                                                                                                Salem, OR 97309-0464


Oregon Department of Revenue                 Oregon Dept of Motor Vehicles                      Oregon Dept of Revenue
POB 14725                                    1905 Lana Ave Ne                                   951 SW Simpson Ave.
Salem, OR 97309-5018                         Salem, OR 97314-0001                               Bend, OR 97702-3244



Oregon Dept. of Justice                      Oregon Franchise Tax Board                         Oregon Linen Inc
Child Support Accounting Unit                3218 Pringle Rd Se                                 608 SE Lane St
POB 14506                                    #120                                               Roseburg, OR 97470-3194
Salem, OR 97309-0420                         Salem, OR 97302-6305


Oregon Newspaper Publishers Associa          Oregon State Police                                Oregon Trail Electric Inc
4000 Kruse Way Place                         Attn: Central Records Section                      POB 226
Building 2 - Ste 160                         3565 Trelstad Ave Se                               Baker City, OR 97814-0226
Lake Oswego, OR 97035-5545                   Salem, OR 97317-9614


Oregon Web Press Inc.                        Oregon Wholesale Hardware Inc                      Oregon Wire Products Co Inc
263 29th Ave Sw                              POB 967                                            POB 20279
Albany, OR 97322-3930                        Bend, OR 97709-0967                                Portland, OR 97294-0279



                                      Case 19-30223-tmb11          Doc 213          Filed 07/26/19
Otis Elevator Company Inc                       Outlaw Services                                 PAGE Cooperative
POB 73579                                       66970 Sagebrush Lane                            c/o Szabo Associates, Inc.
Chicago, IL 60673-7579                          Bend, OR 97703-9292                             3355 Lenox Road NE, Suite 945
                                                                                                Atlanta, GA 30326-1357


PDI Plastics Inc                                (p)PACIFIC GAS & ELECTRIC COMPANY               Pacer Service Center Inc
POB 635994                                      PO BOX 8329                                     2031 E Sherman Blvd,
Cincinnati, OH 45263-5994                       STOCKTON CA 95208-0329                          Muskegon, MI 49444-1825



PacifiCorp                                      Pacific Gas and Electric Company                Pacific Life
dba Rocky Mountain Power/Pacific Power          POB 997300                                      POB 2030
PO box 25308                                    Sacramento, CA 95899-7300                       Omaha, NE 68103-2030
Salt Lake City, UT 84125-0308


Pacific Northwest Assoc of Want Ad              Pacific Power Inc                               Page Cooperative Inc.
Newspaper                                       POB 26000                                       700 American Ave.
POB 427                                         Portland, OR 97256-0001                         Suite 101
Spokane, WA 99210-0427                                                                          King Of Prussia, PA 19406-4031


Palm Industries Inc                             Palm Industrusties                              Papercut, Inc. dba Ryder Brothers Stationery
POB 8038                                        POB 8038                                        1735 Main St
Brookings, OR 97415-0377                        Brookings OR 97415-0377                         Baker City, OR 97814-3446



Paperg Inc.                                     Pat Wilson                                      Patricia Bruins
Dba Thunder Industries                          16175 Buena Vista Dr                            61310 Parrell Rd #12
350 Sansome St.                                 La Pine, OR 97739-8832                          Bend, OR 97702-2694
Suite 815
San Francisco, CA 94104-1313

Patricia Isler                                  Patricia Lynch                                  Patricia Miller
18264 Wards Ferry Rd.                           18816 Peony Place                               200 Grand Ave.
Sonora, CA 95370-8697                           Bend, OR 97702-9135                             Crescent City, CA 95531-3219



Patricia Wilson                                 Patrick Campbell                                Patty Bennett
983 J St.                                       18183 6th Ave                                   Pob 632
Crescent City, CA 95531-3823                    Jamestown, CA 95327-9665                        Baker City, OR 97814-0632



Paul Kelly                                      Paycom                                          Peggy Pietrowicz
701 NW 74th St                                  7501 W. Memorial Rd.                            15311 El Gato Ln
Redmond, OR 97756-7529                          Oklahoma City, OK 73142-1404                    Sonora, CA 95370-8206



Perq LLC                                        Peter Madsen                                    Phil Bernhardt
7225 Georgetown Rd                              1506 NW Juniper St.                             97979 Toner Ln
Indianapolis, IN 46268-4126                     Bend, OR 97703-1502                             Brookings, OR 97415-9525



                                         Case 19-30223-tmb11           Doc 213      Filed 07/26/19
Philip Peterson                            Phillip Derr                                  Phillip Lewis
65130 94th St                              2574 NW Foley Ct                              61015 Springcrest Drive
Bend, OR 97703-8468                        Bend, OR 97703-5427                           Bend, OR 97702-9116



Pine Mountain Lake Association             Pitney Bowes Global Financial                 Pitney Bowes Global Financial
19228 Pine Mtn Dr                          POB 371887                                    POB 856460
Groveland, CA 95321-9581                   Pittsburgh, PA 15250-7887                     Louiville KY 40285-6460



Pitney Bowes Inc                           Porter Rents Inc                              Premier Printing Solutions
27 Waterview Dr, 3rd Fl                    18971 Hess Ave                                920 SW Emkay Dr Ste 108
Shelton CT 06484-4361                      Sonora, CA 95370-9724                         Bend, OR 97702-1043



Premiere Credit of North America           Press Pros Inc                                Pride Polymers LLC
POB 19309                                  20798 High Desert Lane                        1111 N 20th Ave
Indianapolis, IN 46219-0309                Bend, OR 97701-8742                           Yakima, WA 98902-1207



Printing & Packaging Technologies          Prosoap Inc.                                  Pulse Research Inc
2003 Perimeter Rd                          1830 Interstate 30                            POB 2884
Unit B                                     Rockwall, TX 75087-6242                       Portland, OR 97208-2884
Greenville, SC 29605-5276


Purchase Power Inc                         Quad Graphics                                 Quality Heating
POB 371874                                 POB 644840                                    POB 189
Pittsburgh PA 15250-7874                   Pittsburgh PA 15264-4840                      Redmond, OR 97756-0030



Quick Collect Inc.                         Quill Corporation                             Quint Carver
POB 55457                                  POB 37600                                     Chancery Clerk
Portland, OR 97238-5457                    Philadelphia, PA 19101-0600                   POB 68
                                                                                         Yazoo City, MS 39194-0068


Quinten Schuman                            R Mierjeski                                   R and C Fire Extinguishers
2155 NE 6th St #58                         63861 Sunset Dr                               63312 Watson St
Bend, OR 97701-3871                        Bend, OR 97703-8407                           La Grande, OR 97850-9516



RBP Chemical Technology Inc.               Rachel Nicole Raburn                          Rachel Schnabel
29210 Network Place                        352 NE Meadowlark Ln.                         20894 Nova Loop #3
Chicago, IL 60673-1292                     Madras, OR 97741-9065                         Bend, OR 97701-4080



Ralph Dunn                                 Ram Offset Lithographers LLC                  Randy Robbins
1049 Macedonia Rd.                         2651 Ave G                                    97246 Homestead Way
Petal, MS 39465-9238                       White City, OR 97503-3002                     Gold Beach, OR 97444-9563



                                    Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Real   Access Media Placement (Ramp)          Realmatch Inc.                                    Rebecca Botts
4000   Kruse Way Place                        Dept Ch 19764                                     21324 Oman Drive
Bldg   2 Ste 160                              Palatine, IL 60055-9764                           Soulsbyville, CA 95372-9714
Lake   Oswgo, OR 97035-5545


Rebecca Godkin                                Rebecca Robbins                                   Recology Del Norte Inc
POB 1903                                      2031 Court Ave Apt 5                              POB 1933
Lapine, OR 97739-1903                         Baker City, OR 97814-3454                         Crescent City, CA 95531-1933



Red Carpet Carwash                            Reed Brennan Media Associates, Inc.               Remedy Enterprises Inc.
POB 5323                                      Hearts Service Center                             64181 Tumalo Rim Drive
Bend, OR 97708-5323                           Attn: Suzann Alt                                  Bend, OR 97703-8552
                                              214 North Tryon St
                                              Charlotte, NC 28202-1078

Rhonda Morrell                                Richard Beukelman                                 Richard Burman
60816 Brighton Circle                         7315 SW Nighthawk Ln                              3826 SW Cascade Vista Ct
Bend, OR 97702-8714                           Terrebonne, OR 97760-7667                         Redmond, OR 97756-0284



Richard Cissna                                Richard Coe                                       Richard Esterman
1953 NE Monroe Ln                             2004 NE 7th St                                    POB 1555
Bend, OR 97701-6555                           Bend, OR 97701-3812                               Sisters, OR 97759-1555



Richard Lindstrom                             Richard Mason Jr.                                 Richard Mostranski
19927 Cliffrose Dr                            708 Aquarius Way                                  17341 Blueberry Dr
Bend, OR 97702-2093                           La Grande, OR 97850-3208                          Brookings, OR 97415-9717



Robberson Ford Sales Inc.                     Robert Breen                                      Robert Hall
2100 NE 3rd St                                301 SE Airpark Dr                                 475 SW 85th St
Bend, OR 97701-3692                           Bend, OR 97702-2447                               Redmond, OR 97756-8228



Robert Johnson                                Robert Kramer                                     Robert Lamendola
226 NW 25th St                                9450 Highway 199                                  2188 NW Kilnwood Pl
Redmond, OR 97756-1288                        Gasquet, CA 95543                                 Redmond, OR 97756-7586



Robert Motluck                                Robert Sicocan                                    Robert Vansciver
97040 Henderson Rd                            348 SW Jackson St                                 2920 NE Lotno Dr
Brookings, OR 97415-7224                      Redmond, OR 97756                                 Bend, OR 97701-5811



Robertson Plumbing                            Robin Campbell                                    Robin Fornoff
21623 Bellview Creek Rd                       1234 NW Union                                     12422 Oceanview Dr
Sonora, CA 95370-9641                         Bend, OR 97703-2217                               Smith River, CA 95567-9403



                                       Case 19-30223-tmb11          Doc 213         Filed 07/26/19
Robyn Sunflower                         Rogers Machinery Company Inc                     Rolling Stone
POB 5101                                POB 230429                                       POB 62230
Bend, OR 97708-5101                     Portland, OR 97281-0429                          Tampa, FL 33662-2230



Ron Phiser                              Ronald Bond                                      Ronda Emery
611 A St                                1902 3rd St. Apt 107                             64825 Little Creek Ln
Culver, OR 97734-7008                   La Grande, OR 97850-2249                         Union, OR 97883-9129



Rotadyne Inc                            Routesmart                                       Routesmart Technologies Inc
3515 Momentum Place                     8850 Standford Blvd                              8850 Stanford Blvd
Chicago, IL 60689-0001                  Ste 3250                                         Suite 3250
                                        Columbia MD 21045-4797                           Columbia, MD 21045-4797


Roy Hawkins                             Roy Runco                                        Ruby Buksa
1028 Jackson Ave                        POB 82                                           POB 1089
Yazoo City, MS 39194-2914               Sisters, OR 97759-0082                           Columbia, CA 95310-1089



Ryan Brennecke                          Ryan Clarke                                      Ryan Jones
61625 Vega St                           709 SW 175th Pl                                  3855 NW Gerke Rd
Bend, OR 97702-3041                     Beaverton, OR 97006-4931                         Prineville, OR 97754-9289



Ryan Smetzler                           Ryan Wehnau                                      Ryder Brothers Stationery Inc
14704 Bluegrass Loop                    955 Vipond Dr                                    1735 Main St
Sisters, OR 97759-3104                  Crescent City, CA 95531-9704                     Baker City, OR 97814-3446



Ryder Graphics Inc                      S & K Inflatable Adventure Rentals               SECL Inc
370 SW Columbia St                      202 NW Third Street                              1701 Adams Ave
Bend, OR 97702-1035                     Corvallis, OR 97330-4802                         La Grande, OR 97850-2913



SJ Electric Inc                         Sabrina Christopher                              Sacramento Bee
POB 2998                                Martin Ranch Rd 96512                            POB 11967
La Grande, OR 97850-7998                Brookings, OR 97415                              Sacramento, CA 93776-1967



Sada Systems Inc.                       Safety Kleen Systems Inc                         Saldanas Ciro
5250 Lankershim Blvd Ste 620            POB 382066                                       6293 SW Mcvey Ave
North Hollywood, CA 91601-3188          Pittsburg, PA 15250-8066                         Redmond, OR 97756-9067



Salem Fire Alarm Inc.                   Sally Neaves                                     Samantha Steagall
POB 12789                               2105 Washington Ave                              20240 Reed Lane, Apt 332
Salem, OR 97309-0789                    La Grande, OR 97850-2954                         Bend, OR 97702-3381



                                 Case 19-30223-tmb11            Doc 213      Filed 07/26/19
Sandra Freeman                                  Sandton Credit Solution Master Fund III,        Sandton Credit Solution Master Fund III,
POB 593                                         16 West 46th St.                                25 West 45th St., Ste. 1205
Girdwood, AK 99587-0593                         11th Floor                                      New York, NY 10036-4902
                                                New York, NY 10036-4503


Sandton Credit Solutions Master Fund III, LP    Sarah Looney                                    Sarah Olsen
c/o Lane Powell PC                              61504 Milo Ave.                                 1229 Ww Ingram Ave.
601 SW Second Avenue, Suite 2100                Bend, OR 97702-2005                             Pendleton, OR 97801
Portland, OR 97204-3158


Sarah Smith                                     Savvy Senior                                    Schermerhorn Bros Company Inc
1908 East St                                    POB 5443                                        POB 668
Baker City, OR 97814-2707                       Norman, OK 73070-5443                           Lombard, IL 60148-0668



Schwabe Williamson & Wyatt                      Scott Finn                                      Scott Hammers
1211 SW Fifth Ave                               16579 Sallander Dr                              305 SE Fifth St.
Suite 1900                                      Sonora, CA 95370-9142                           Bend, OR 97702-1647
Portland, OR 97204-3795


Scott Ritenour                                  Scott’s Heating & Air Inc                       Scout Hall Improvement Fun
1455 NW 8th St                                  POB 1125                                        POB 1300
Bend, OR 97703-1774                             La Grande, OR 97850-6125                        Brookings, OR 97415-0119



Sean McCauley                                   Second Street Media                             Sentry Alarm Systems
188 SW 35th St.                                 1017 Olive St                                   8 Thomas Owens Way
Redmond, OR 97756-1778                          St. Louis MO 63101-2019                         Monterey, CA 93940-5754



Shannon Carlon                                  Shannon Ellis                                   Sharon Anderson
POB 98                                          POB 1433                                        15415 Buttercup Ln
Hathaway Pines, CA 95233-0098                   Tuolumne, CA 95379-1433                         Sonora, CA 95370-9730



Sharon Magnuson                                 Sharon Morgan                                   Sharon Sharp
200 4th St.                                     539 NE Quimby Ave                               19160 Sunny Circle
La Grande, OR 97850-1953                        Bend, OR 97701-4012                             Sonora, CA 95370-9259



Sharry Runge                                    Shawn Antoni                                    Shawn Hedgecorth
21355 NW Spruce Ave                             20634 Weatherby Ct                              5820 Kings Valley Rd
Redmond, OR 97756-7521                          Bend, OR 97701-8528                             Crescent City, CA 95531-9663



Sheila Rosen                                    Sheila Timony                                   Sherry Ruth
POB 58                                          19597 Tumalo Reservoir Rd                       19040 Shoshone Rd.
Murphys, CA 95247-0058                          Bend, OR 97703-8553                             Bend, OR 97702-7925



                                         Case 19-30223-tmb11            Doc 213     Filed 07/26/19
Sherry Scott                            Sheryle J Hamilton                              Shining Enterprises Inc
POB 283                                 19604 Hollygrape St                             POB 1173
Klamath, CA 95548-0283                  Bend, OR 97702-2688                             Redmond, OR 97756-0222



Sidney Sontag                           Smith Brothers Moving Service Inc               Smith River Community Serv District
39449 Pocahontas Rd.                    POB 578                                         241 First St
Baker City, OR 97814-8409               La Grande, OR 97850-0578                        Smith River, CA 95567-9517



Software Business Systems               Solutions YES                                   Sonora Lumber Company Inc
7401 Metro Blvd Ste 550                 8300 SW Hunziker                                730 S Washington St
Edina MN 55439-3033                     Portland OR 97223-8261                          Sonora, CA 95370-5157



Sonora Regional Medical Center          Sonora Rentals and Sales Inc                    Sonora Solar Systems Inc
14542 Lolly Lane                        13613 Bergel Rd                                 1163 MILL VILLA CT.
Sonora, CA 95370-9226                   Sonora, CA 95370-8818                           Sonora, CA 95370-4861



Sound Extreme                           South Coast ESD Region 7                        Southern Lithoplate Inc
18859 Microtronics Way                  1350 Teakwood Ave                               POB 741887
B10                                     Coos Bay, OR 97420-2537                         Atlanta, GA 30374-1887
Sonora, CA 95370-9257


Splicesolutions Inc                     Springer Design & Illustration                  Springtime Landscape & Irrigation
22 Arsene Way                           Jesse Springer                                  62990 Plateau Drive
Fairhaven, MA 02719-1933                1574 Lawrence St                                Bend, OR 97701-5874
                                        Eugene, OR 97401-3876


Stacia Burton                           Stacie Oberson                                  Stacy Dunafon
527 NW Elm Ave Ste 3                    361189 Larkspur Lp                              16466 Betty Drive
Redmond, OR 97756-1600                  Bend, OR 97702                                  La Pine, OR 97739-7675



Stacy Titus                             Stan Nelsen                                     Standard Insurance Company Inc
200 Elk Drive                           POB 8000                                        POB 2224
Sonora, CA 95370-5533                   Pmb 8251                                        Birmingham, AL 35246-0030
                                        Sisters, OR 97759-8000


Stanislaus County                       Stanley Convergent Security Inc                 Staples Advantage
Office Of Education                     Dept Ch 10651                                   POB 660409
1100 H Street                           Palatine, IL 60055-0001                         Dallas, TX 75266-0409
Modesto, CA 95354-2338


Stark’s Vacuum                          State of California Franchise Tax               State of Oregon
12730 NE Marx St                        Board                                           900 Court St Ne
Building 6                              POB 942867                                      Salem, OR 97301-4042
Portland, OR 97230-1062                 Sacramento, CA 94257-0531

                                 Case 19-30223-tmb11          Doc 213       Filed 07/26/19
State of Oregon-Corporate Division          Steel City Corporation                            Step Inc
Notary Section                              1000 Hedstrom Dr                                  190 Boles St.
255 Capital Street NE - Suite 151           Ashland, OH 44805-3587                            Weed, CA 96094-2588
Salem, OR 97310-1327


Stephanie Quiett                            Stephanie Rogers                                  Stephanie Schultz
7007 NW Poplar Dr                           120 Mobile Ln                                     NW Albany Ave
Redmond, OR 97756-9283                      Crescent City, CA 95531-8470                      Bend, OR 97703



Stephen Chittock                            Stephen Hamway                                    Stephen Hawes
POB 212                                     130 SW Westpine Place                             2677 NW Nordeen Way
Crescent City, CA 95531-0212                Bend, OR 97702-3148                               Bend, OR 97703-7352



Sterling Ross Johnson                       Steve Hess                                        Steve Kadel
POB 1031                                    20559 Ambrosia Ln                                 1250 SW Veterans Way
Groveland, CA 95321-1031                    Bend, OR 97702-9461                               Apt 412
                                                                                              Redmond, OR 97756-2588


Steve Pitkin                                Steven Collins                                    Steven Hoffmann
1624 NE Matson Rd                           2310 East St                                      20469 Jacklight Lane
Bend, OR 97701-5066                         Baker City, OR 97814-2845                         Bend, OR 97702-3074



Steven Mihelcich                            Steven Powelson                                   Steven Retcho
20005 Rock Bluff Circle                     POB 2304                                          1330 NE Purcell Blvd Apt 9
Bend, OR 97702-2044                         Bend, OR 97709-2304                               Bend, OR 97701-6391



Streamlined Office Solutions                Strictly Organic Coffee Inc                       Suburban Propane Inc
18903 Island Drive                          6 SW Bond St                                      825 Us Hwy 101 N
Hagerstown, MD 21742-5331                   Bend, OR 97702-3314                               Crescent City, CA 95531-2308



Sun Chemical Inc                            Sun Country Engineering & Surveying               Sun Life Assurance
POB 2193                                    920 S.E. Armour Rd.                               POB 7247-7184
Carol Stream, IL 60132-2193                 Bend, OR 97702-1488                               Philadelphia, PA 19170-0001



Sun Life Financial                          Super Science Company Inc                         Susan Freeman
POB 4655                                    POB 54                                            43383 Old Wingville Rd
Sort 3010                                   Powell Butte, OR 97753-0054                       Baker City, OR 97814-8251
Carol Stream, IL 60197-4655


Susan Oswald                                Susan Stafford                                    Suzanne Harrison
6921 NW Larch Dr                            996 E Creekside Ct                                3757 SW Wickiup Pl
Redmond, OR 97756-9277                      Sisters, OR 97759-9869                            Redmond, OR 97756-8324



                                     Case 19-30223-tmb11            Doc 213       Filed 07/26/19
Suzanne Roig-Gordon                       Sydney Armstrong                               T & C Signs
19549 Salmonberry Ct                      20192 Roats Ln                                 16048 Via Este Rd
Bend, OR 97702-9166                       Bend, OR 97702-2636                            Sonora, CA 95370-8428



TIAA Commercial Finance                   TL Productions                                 TRG Newspaper Toolbox
fka Evergreen Commercial Finance          975 Marina Hts Rd.                             POB 666
10 Waterview Blvd                         Brookings, OR 97415-9278                       St-Jean-Sur-Richelie, QC J3B 6Z8
Parsippany, NJ 07054-1286                                                                CANADA


TRG Newspaper Toolbox                     Talx US Express Inc                            Tamie Gutierrez
POB 666 St. Jean-Sur-Richelie             4076 Paysphere Circle                          19100 Kodiak Court
QC J3B 6ZB                                Chicago, IL 60674-4076                         Sonora, CA 95370-7824
CANADA


Tammy Bice                                Tanya Fertuna                                  Tara Marsh
61194 Ladera Rd                           18645 Hwy 108                                  3380 SW 46th St
Bend, OR 97702-9590                       Jamestown, CA 95327-9602                       Redmond, OR 97756-9520



Tatiana Gebert                            Taylor Luckie                                  Technotrans America Inc
7170 SW Robbins Rd.                       12800 Covey Circle Apt C                       POB 5815
Tualatin, OR 97062-9648                   Sonora, CA 95370-5958                          Carol Stream, IL 60197-5815



Tempt In-Store Productions                Terri Storey                                   Terry Everidge
16600 W Glendale Dr                       61142 Sydney Harbor                            1011 Benton
New Berlin, WI 53151-2848                 Bend, OR 97702-0100                            Lagrande, OR 97850-2776



Terry Pistole                             Tesa Tape Inc                                  Tess Freeman
19546 Sugar Mill Loop                     POB 75331                                      61275 SW Brookside Loop
Bend, OR 97702-2832                       Charlotte, NC 28275-0331                       Bend, OR 97702



Tessica Fox                               Texas Office of Attorney General               The Classified Guys
2045 NE Linnea Drive #205                 Child Support Sdu                              12 Bates Pl
Bend, OR 97701-7444                       POB 659791                                     Danbury, CT 06810-6803
                                          San Antonio, TX 78265-9791


The Copy Club                             The New York Times                             The New York Times Syndicated Sales
1701 Adams Ave                            POB 371456                                     POB 392054
La Grande, OR 97850-2913                  Pittsburgh, PA 15250-7456                      Pittsburgh, PA 15251-9054



The Observer                              The Old Mill                                   The Printing Post Inc
1406 5th St.                              450 SW Powerhouse Dr.                          498 SW 6th St.
La Grande, OR 97850-2402                  #422                                           Suite 101
                                          Bend, OR 97702-1385                            Redmond, OR 97756-2200

                                   Case 19-30223-tmb11            Doc 213    Filed 07/26/19
The Riverhouse                     The Ross Clinic                                The Sacramento Bee
3075 NW Hwy 97                     336 SW Black Butte Blvd                        c/o The McClatchy Company
Bend, OR 97703-7597                Redmond, OR 97756-2327                         Attn: The Juan Cornejo
                                                                                  2100 Q Street
                                                                                  Sacramento, CA 95816-6816

The Sign Shop                      The Washington Post                            The Zinser Law Firm
3430 W 11Th Ave                    Attn: News Service And Syndicate               414 Union St Ste 1200
Eugene, OR 97402-3039              POB 75442                                      Nashville, TN 37219-1723
                                   Baltimore, MD 21275-5442


Theodore Kennedy                   Thomas D. Elias                                Thomas Eldred
476 NE Black Bear St               1720 Oak St.                                   61061 Targee Dr
Prineville, OR 97754-8998          Santa Monica, CA 90405-4804                    Bend, OR 97702-9118



Thomas Lanza                       Thunder Industries                             Timothy Crockett #847379
1931 1st Apt9                      350 Sansome St, Suite 815                      628 NW Green Forest Cir
Baker City, OR 97814-3343          San Francisco, CA 94104-1313                   Redmond, OR 97756-1459



Timothy Doran                      Timothy Longson                                Tom Bender
19902 Alderwood Circle             8665 Wilcox Ranch Rd                           17454 Route 5 Rd
Bend, OR 97702-2060                Sonora, CA 95370-9411                          Sonora, CA 95370-9319



Tom Claycomb                       Tom Maddux                                     Tom Piper Cartoons
2395 W Tana St                     22670 Peacock Ln                               400 Irena Rd.
Meridian, ID 83646-1284            Bend, OR 97701-8028                            Grants Pass, OR 97526-8827



Tom Stee                           Tomco Electric Inc                             Toni Hamilton
POB 2360                           POB 6388                                       244 SW Rimrock Way #70
La Pine, OR 97739-2360             Bend, OR 97708-6388                            Redmond, OR 97756-1947



Tony Reed                          Tonya Mckiernan                                Torbjorn Hanson
750 Hwy 1 Spc C6                   3370 SW Newberry Ave                           21 NW Mckay Ave
Crescent City, CA 95531            Redmond, OR 97756-2944                         Bend, OR 97703-2523



Tracy Kloos                        Tracy Zounes                                   Travis E Crimm Jr
2760 NE Ocker Dr                   14843 SW Rainbow Rd                            Tax Collector
Bend, OR 97701-6408                Terrebonne, OR 97760-7738                      POB 108
                                                                                  Yazoo City, MS 39194-0108


Tresor De La Vigne                 Tribune Content Agency                         Tribune Media Services Inc
300 Jefferson Ave Apt 1            15158 Collections Center Dr                    Lockbox 29421
La Grande, OR 97850-1760           Chicago IL 60693-0001                          Gracenote Media Services LLC
                                                                                  29421 Network Place
                                                                                  Chicago, IL 60673-1294
                            Case 19-30223-tmb11            Doc 213    Filed 07/26/19
Truview Ink & Graphic Supply                 Tumalo Irrigation District                    Tundra
14225 Telephone Ave #B                       Attn: Deborah                                 POB 871354
Chino, CA 91710-5781                         64697 Cook Ave                                Wasilla AK 99687-1354
                                             Bend, OR 97703-9034


Tundra and Associates Inc                    Tuolumne County Environmental                 Tuolumne County Tax Collector
POB 871354                                   Health Department                             POB 3248
Wasilla, AK 99687-1354                       2 S Green St                                  Sonora, CA 95370-3248
                                             Sonora, CA 95370-4618


Tuolumne Cty Assoc.of Realtors               Tuolumne Cty Div of Env Health                Tuolumne Utilities District
14195 Tuolumne Rd                            48 Yaney Ave # 4                              18885 Nugget Blvd
Sonora, CA 95370-9706                        Sonora, CA 95370-4612                         Sonora, CA 95370-9284



Tyler Edwards                                Tyler Luna                                    U.S. Cellular
1300 SE 3rd St Apt 117                       61149 S Highway 97                            Dept 0205
Bend, OR 97702-2136                          Bend, OR 97702-2523                           Palatine, IL 60055-0205



U.S. Postal Service                          UPS Inc                                       US Trustee, Portland
475 L’Enfant Plaza Sw                        Lockbox 577                                   620 SW Main St #213
Washington, DC 20590-0001                    Carol Stream, IL 60132-0577                   Portland, OR 97205-3026



USF Reddaway Inc                             Ulturn Design                                 Union County Assessor/Tax Collector
26401 Network Place                          56 S Washington St                            Suites A & B
Chicago, IL 60673-1264                       Sonora, CA 95370-4711                         1001 4th Street
                                                                                           Lagrande, OR 97850-2100


United Healthcare Insurance Company          United Media                                  United Media Inc
5 Centerpointe Drive Sute #600               POB 843345                                    POB 843345
Lake Oswego, OR 97035-8662                   Kansas City MO 64814                          Kansas City, MO 64184-3345



United Way - Lagrande                        United Way of Deschutes County                United features Syndicate
POB 862                                      POB 5969                                      200 Madison Ave, 4th Floor
Lagrande, OR 97850-0862                      Bend, OR 97708-5969                           New York NY 10016-3905



University of Oregon Foundation              Unum Life Insurance                           Utltrn Design
1720 E 13Th Ave Ste 410                      111 SW Columbia St                            Zachary J. Calbert
Eugene, OR 97403-2253                        #1180                                         56 S. Washington Street
                                             Portland, OR 97201-5865                       Sonora, CA 95370-4711


Valerie Marshall                             Valley Forklft Stockton Inc                   Valley Metal and Heating
23872 Stable Rd.                             POB 2637                                      2595 Broadway
Sonora, CA 95370-9511                        Fresno, CA 93745-2637                         Baker City, OR 97814-3301



                                      Case 19-30223-tmb11            Doc 213   Filed 07/26/19
Valley Printing dba Robert Wix Inc          Verizon Business Global LLC, on behalf of it    Verizon Inc
POB 1100                                    William M Vermette                              1095 Ave. Of The Americas
Ceres, CA 95307-1100                        22001 Loudoun County PKWY                       New York, NY 10036-6704
                                            Ashburn, VA 20147-6105


Verizon Select Services Inc                 Vern Sampels Landscaping                        Vicki Vuarnet
22001 Loudoun County Pkwy.                  1986 SW Canal                                   19660 Baker Rd
Ashburn, VA 20147-6105                      Redmond, OR 97756-9686                          Bend, OR 97702-7960



Victoria Come                               Victoria Jacobsen                               Victoria Pitts
61395 Whitetail St                          24 SW 15th St., Apt. 18                         3221 NE Sandalwood Drive
Bend, OR 97702-2779                         Bend, OR 97702-1034                             Bend, OR 97701-7716



Videojet Technologies Inc                   Vio Inc                                         Viveca Hanson
12113 Collection Center Dr                  POB 30619                                       21 NW Mckay Ave
Chicago, IL 60693-0121                      Newark, NJ 07188-0619                           Bend, OR 97703-2523



WCP Solutions                               Waddell Electric Mechanics Inc                  Wallowa County Chieftain
2330 S. 1st St                              375 NE Burnside                                 POB 338
Redmond, OR 97756-9608                      Bend, OR 97701-5199                             Enterprise, OR 97828-0338



Walter Wells & Leland McCall                Walter Wells & Leland McCall                    Wanda Cashwell
POB 56                                      POB 843345                                      1460 NE 27th St Rm 239
Turner, OR 97392-0056                       Kansas City MO 64184-3345                       Bend, OR 97701-7225



Warren Miskimon                             Washington Post Syndicate                       Waste Management of Cal Sierra
21285 E Hwy 20 Apt 160                      POB 75442                                       Disposal Inc
Bend, OR 97701-7969                         Baltimore MD 21275-5442                         POB 541065
                                                                                            Los Angeles, CA 90054-1065


Waste-Pro Inc.                              Wayne Grove                                     Weightwatchers North America Inc
3412 Hwy 30                                 2895 17th St Apt 131                            POB 958977
La Grande, OR 97850-5380                    Baker City, OR 97814-1277                       St Louis, MO 63195-8977



Wells Andrews                               Wells Fargo Bank, N.A.                          Wendy Gast
2711 Sanctuary Dr                           Small Business Lending Division                 23939 Quaker Ln
Bullhead City, AZ 86442-8445                P.O. Box 29482                                  Twain Harte, CA 95383-9712
                                            Phoenix, AZ 85038-9482


Wendy Morales-Ramirez                       Western Colorprint Inc                          Western Mercantile Agency Inc.
1085 Hwy 101 N Apt #115                     Dept. 2326 POB 122326                           POB 1178
Crescent City, CA 95531                     Dallas, TX 75312-2326                           Coos Bay, OR 97420-0309



                                     Case 19-30223-tmb11            Doc 213     Filed 07/26/19
Western Roller Corp                                  Westside Shell Inc                                   Wholesale Inudstrial Tape
63393 Nels Anderson                                  981 NW Galvestion                                    Nat-Sim Corp
Bend, OR 97701-5743                                  Bend, OR 97703-2463                                  POB 7840
                                                                                                          Van Nuys, CA 91409-7840


William Bigelow                                      William Cook                                         William Edwards IV
20564 Ambrosia Lane                                  1801 NE Lotus Dr Apt S206                            1300 SE 3rd St
Bend, OR 97702-9461                                  Bend, OR 97701-6170                                  Bend, OR 97702-2136



William King                                         William Mintiens                                     William Schaefer
148 SW Cascade Mnt Ct                                3034 NW Ponderosa Ln                                 300 Rock Ridge Ln
Redmond, OR 97756-7060                               Prineville, OR 97754-9305                            Copperopolis, CA 95228-9314



William Schlichting                                  Wilson Gregory Agency Inc                            Woods Plumbing
97817 Crestline Lp                                   POB 8                                                POB 705
Brookings, OR 97415-9406                             Camp Hill, PA 17001-0008                             Crescent City, CA 95531-0705



Yazoo County Tax Collector                           Yellow Page Directory                                Yellowknife Wireless Company LLC
POB 108                                              POB 411450                                           136 NW Greenwood Ave
Yazoo City, MS 39194-0108                            Melbourne, FL 32941-1450                             Bend, OR 97703-2082



Your Neighborhood                                    Yurok Tribe                                          Zachary S. Watkins
4468 Fillmore Ave                                    POB 1027                                             c/o David L. Axelrod
Ogden, UT 84403-3120                                 Klamath, CA 95548-1027                               Sierra Law Office of David L. Axelrod
                                                                                                          6 S. Washington St., Suite 16
                                                                                                          Sonora, CA 95370-4753

Zachary Taylor                                       Zachary Watkins                                      Zee Medical Company Inc
4501 San Ignacio Rd Apt H217                         Sierra Law Office of David L. Axelrod,               4221 W Sierra Madre Ave
Santa Fe, NM 87507-4093                              6 S. Washington Street, Suite 16,                    Ste 104
                                                     Sonora, CA 95370                                     Fresno, CA 93722-3978
                                                     Sonora,, CA 95370-4753

ALBERT N KENNEDY                                     MICHAEL W FLETCHER
888 SW 5th Ave #1600                                 888 SW 5th Ave #1600
Portland, OR 97204-2030                              Portland, OR 97204-2030




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cascade Natural Gas Corporation                      Del Norte County Tax Collector                       IPFS Corporation
POB 5600                                             981 H St Ste 150                                     201 W North River Dr
Bismark, ND 58506-5600                               Crescent City, CA 95531                              Ste 301
                                                                                                          Spokane, WA 99201-2262

                                         Case 19-30223-tmb11               Doc 213       Filed 07/26/19
PG&E
P O BOX 8329
C/O BANKRUPTCY/C2HX
STOCKTON, CA 95208




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)First Interstate Bank                             (u)Re/Max Coast and Country                          (u)Rhode Island Suburban Newspapers Inc.




(u)Sandton Credit Solutions Master Fund III,         (u)The McClatchy Company                             (d)Avis Rent A Car Systems Inc
                                                                                                          7876 Collections Center Dr.
                                                                                                          Chicago, IL 60693-0001



(d)Cagle Cartoons Inc                                (d)Elizabeth C. McCool                               (d)JS West And Company Inc
POB 22342                                            60360 Horse Butte Rd.                                P.O. BOX 3958
Santa Barbara, CA 93121-2342                         Bend, OR 97702-9246                                  Sonora, CA 95370-3958



(d)Mail Finance Inc.                                 (d)Metro Creative Graphics Inc                       (d)Mission Linen Uniform Inc
478 Wheelers Farms Road                              519 8th Ave 18th Floor                               1405 NE 1st St
Milford CT 06461-9105                                New York, NY 10018-4577                              Bend, OR 97701-4295



(d)Newscycle Solutions Inc                           (d)ODR Bkcy                                          (d)Purchase Power Inc
POB 851306                                           955 Center St NE                                     POB 371874
Minneapolis, MN 55485-1306                           Salem OR 97301-2555                                  Pittsburgh, PA 15250-7874



(d)Quad Graphics Inc                                 (d)Second Street Media Inc                           (d)Software Business Systems
POB 644840                                           1017 Olive St                                        7401 Metro Blvd Ste 550
Pittsburgh, PA 15264-4840                            St Louis, MO 63101-2019                              Edina, MN 55439-3033



(d)Solutions Yes                                     (u)Sonora Police Department                          (d)Tribune Content Agency LLC
8300 SW Hunziker                                     Explorer Post 64                                     15158 Collections Center Dr
Portland, OR 97223-8261                                                                                   Chicago, IL 60693-0001



End of Label Matrix
Mailable recipients 1132
Bypassed recipients 21
Total               1153

                                         Case 19-30223-tmb11               Doc 213       Filed 07/26/19
